 



Exhibit 10.1
EXECUTION COPY
 
REVOLVING CREDIT AGREEMENT
dated as of August 3, 2006
among
BRISTOW GROUP INC.
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Syndication Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agent
and
SUNTRUST BANK
as Administrative Agent
 
SUNTRUST CAPITAL MARKETS, INC.,
as Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
           
 
            DEFINITIONS; CONSTRUCTION     1  
Section 1.1.
  Definitions     1  
Section 1.2.
  Classifications of Loans and Borrowings     27  
Section 1.3.
  Accounting Terms and Determination     28  
Section 1.4.
  Terms Generally     28  
 
            ARTICLE II        
 
            AMOUNT AND TERMS OF THE COMMITMENTS     29  
Section 2.1.
  General Description of Facilities     29  
Section 2.2.
  Revolving Loans     29  
Section 2.3.
  Procedure for Revolving Borrowings     29  
Section 2.4.
  Swingline Commitment     30  
Section 2.5.
  Reserved     31  
Section 2.6.
  Reserved     31  
Section 2.7.
  Funding of Borrowings     31  
Section 2.8.
  Interest Elections     32  
Section 2.9.
  Optional Reduction and Termination of Commitments     33  
Section 2.10.
  Repayment of Loans     34  
Section 2.11.
  Evidence of Indebtedness     34  
Section 2.12.
  Optional Prepayments     34  
Section 2.13.
  Mandatory Prepayments     35  
Section 2.14.
  Interest on Loans     36  
Section 2.15.
  Fees     38  
Section 2.16.
  Computation of Interest and Fees     39  
Section 2.17.
  [Intentionally Omitted]     39  
Section 2.18.
  Illegality     39  
Section 2.19.
  Increased Costs     40  
Section 2.20.
  Funding Indemnity     42  
Section 2.21.
  Taxes     42  
Section 2.22.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     44  
Section 2.23.
  Letters of Credit     46  
Section 2.24.
  Increase of Commitments; Additional Lenders; Release of Collateral     51  
Section 2.25.
  Mitigation of Obligations     52  
Section 2.26.
  Replacement of Lenders     53  
Section 2.27.
  Alternate Currency Provisions     53  
Section 2.28.
  European Economic and Monetary Union     55  

 



--------------------------------------------------------------------------------



 



                      Page   ARTICLE III        
 
            CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT     58  
Section 3.1.
  Conditions To Initial Borrowing     58  
Section 3.2.
  Each Credit Event     61  
Section 3.3.
  Delivery of Documents     61  
 
            ARTICLE IV        
 
            REPRESENTATIONS AND WARRANTIES     61  
Section 4.1.
  Existence; Power     61  
Section 4.2.
  Organizational Power; Authorization     62  
Section 4.3.
  Governmental Approvals; No Conflicts     62  
Section 4.4.
  Financial Statements     62  
Section 4.5.
  Litigation and Environmental Matters     62  
Section 4.6.
  Compliance with Laws and Agreements     63  
Section 4.7.
  Investment Company Act, Etc.     63  
Section 4.8.
  Taxes; Fees     63  
Section 4.9.
  Margin Regulations     63  
Section 4.10.
  ERISA     63  
Section 4.11.
  Ownership of Property     64  
Section 4.12.
  Disclosure     64  
Section 4.13.
  Labor Relations     64  
Section 4.14.
  Subsidiaries     64  
Section 4.15.
  Insolvency     65  
Section 4.16.
  OFAC     65  
Section 4.17.
  Compliance with Patriot Act and Other Laws     65  
Section 4.18.
  Security Documents     65  
Section 4.19.
  Existing Indebtedness     66  
 
            ARTICLE V        
 
            AFFIRMATIVE COVENANTS     66  
Section 5.1.
  Financial Statements and Other Information     66  
Section 5.2.
  Notices of Material Events     67  
Section 5.3.
  Existence; Conduct of Business     68  
Section 5.4.
  Compliance with Laws, Etc.     68  
Section 5.5.
  Payment of Obligations     68  
Section 5.6.
  Books and Records     68  
Section 5.7.
  Visitation, Inspection, Etc.     68  
Section 5.8.
  Maintenance of Properties; Insurance     69  
Section 5.9.
  Use of Proceeds and Letters of Credit     69  
Section 5.10.
  [Intentionally Omitted]     69  
Section 5.11.
  Additional Subsidiaries     69  
Section 5.12.
  Further Assurances     71  
Section 5.13.
  Post Closing Covenant     71  

ii



--------------------------------------------------------------------------------



 



                      Page   ARTICLE VI        
 
            FINANCIAL COVENANTS     71  
Section 6.1.
  Leverage Ratio     71  
Section 6.2.
  Interest Coverage Ratio     72  
Section 6.3.
  Consolidated Net Worth     72  
Section 6.4.
  Collateral Asset Value     72  
 
            ARTICLE VII        
 
            NEGATIVE COVENANTS     72  
Section 7.1.
  Indebtedness.     72  
Section 7.2.
  Negative Pledge     73  
Section 7.3.
  Fundamental Changes     73  
Section 7.4.
  Loans and Other Investments, Etc.     74  
Section 7.5.
  Restricted Payments     75  
Section 7.6.
  Sale of Assets     75  
Section 7.7.
  Transactions with Affiliates     75  
Section 7.8.
  Restrictive Agreements     75  
Section 7.9.
  Hedging Transactions     76  
Section 7.10.
  Amendment to Material Documents     76  
Section 7.11.
  Accounting Changes     76  
 
            ARTICLE VIII        
 
            EVENTS OF DEFAULT     76  
Section 8.1.
  Events of Default     76  
Section 8.2.
  Application of Proceeds from Collateral     79  
 
            ARTICLE IX        
 
            THE ADMINISTRATIVE AGENT     79  
Section 9.1.
  Appointment of Administrative Agent     79  
Section 9.2.
  Nature of Duties of Administrative Agent     80  
Section 9.3.
  Lack of Reliance on the Administrative Agent     80  
Section 9.4.
  Certain Rights of the Administrative Agent     81  
Section 9.5.
  Reliance by Administrative Agent     81  
Section 9.6.
  The Administrative Agent in its Individual Capacity     81  
Section 9.7.
  Successor Administrative Agent     81  
Section 9.8.
  Authorization to Execute other Loan Documents     82  
Section 9.9.
  Documentation Agent; Syndication Agent     82  
 
            ARTICLE X        
 
            MISCELLANEOUS     82  
Section 10.1.
  Notices     82  
Section 10.2.
  Waiver; Amendments     84  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 10.3.
  Expenses; Indemnification     86  
Section 10.4.
  Successors and Assigns     88  
Section 10.5.
  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS     91  
Section 10.6.
  WAIVER OF JURY TRIAL     92  
Section 10.7.
  Right of Setoff     92  
Section 10.8.
  Counterparts; Integration     93  
Section 10.9.
  Survival     93  
Section 10.10.
  Severability     93  
Section 10.11.
  Confidentiality     94  
Section 10.12.
  Interest Rate Limitation     94  
Section 10.13.
  Waiver of Effect of Corporate Seal     94  
Section 10.14.
  Patriot Act     94  
Section 10.15.
  Officer’s Certificates     95  
Section 10.16.
  Effect of Inclusion of Exceptions     95  

 



--------------------------------------------------------------------------------



 



         
Schedules
       
Schedule I
  —   Applicable Margin and Applicable Percentage
Schedule II
  —   Commitment Amounts
Schedule 2.23
  —   Existing Letters of Credit
Schedule 4.14
  —   Subsidiaries
Schedule 7.1
  —   Existing Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.4
  —   Existing Investments
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Revolving Credit Note
Exhibit B
  —   Form of Swingline Note
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D
  —   Form of Subsidiary Guaranty Agreement
Exhibit 2.3
  —   Form of Notice of Revolving Borrowing
Exhibit 2.4
  —   Form of Notice of Swingline Borrowing
Exhibit 2.8
  —   Form of Notice of Continuation/Conversion
Exhibit 5.1(c)
  —   Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of August 3, 2006, by and among BRISTOW GROUP INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), SUNTRUST BANK, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the
“Swingline Lender”) JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Syndication
Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent (the
“Documentation Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested that the Lenders establish in its
favor a revolving credit facility in the aggregate principal amount of U.S.
$100,000,000, pursuant to which loans would be made to, and letters of credit
would be issued for the account of, the Borrower;
          WHEREAS, the Borrower has further requested that a portion of such
loans and letters of credit be made available for funding and issuance in
certain currencies other than U.S. dollars in an aggregate principal amount up
to the Dollar Equivalent of $100,000,000;
          WHEREAS, the Borrower has entered into that certain Letter of Credit
Facility Agreement dated as of the date hereof, by and among JPMorgan Chase
Bank, N.A., as issuing bank, SunTrust Bank as administrative agent, and the
Lenders (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Letter of Credit Facility”); and
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank and the Swingline Lender, to the extent of their
respective Commitments as defined herein, are willing severally to establish the
requested revolving credit facility, letter of credit subfacility and the
swingline subfacility in favor of the Borrower;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
          “Accounts” shall mean, for any Person, all “accounts” as defined in
the Uniform Commercial Code, now or hereafter owned or acquired by such Person
or in which such Person now or hereafter has or acquires any rights and, in any
event, shall mean and include, without

 



--------------------------------------------------------------------------------



 




limitation, (a) all accounts receivable, contract rights, book debts, notes,
drafts and other obligations or indebtedness owing to such Person arising from
the sale or lease of goods or other property by it or the performance of
services by it (including, without limitation, any such obligation which might
be characterized as an account, contract right or general intangible under the
Uniform Commercial Code in effect in any jurisdiction), (b) all of such Person’s
rights in, to and under all sales orders for goods, services or other property,
and all of such Person’s rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers’ rights of rescission, replevin, reclamation and rights to
stoppage in transit), (c) all monies due to or to become due to such Person
under all contracts for the sale, lease or exchange of goods or other property
or the performance of services by it (whether or not yet earned by performance
on the part of such Person), and (d) all collateral security and guarantees of
any kind given to such Person with respect to any of the foregoing.
          “Additional Commitment Amount” shall have the meaning given to such
term in Section 2.24.
          “Additional Lender” shall have the meaning given to such term in
Section 2.24.
          “Additional Permitted Investments” shall have the meaning given to
such term in Section 7.4(d).
          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount is the Dollar
Equivalent of $100,000,000.
          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Agreement” shall have the meaning assigned to such term in the
opening paragraph hereof.

2



--------------------------------------------------------------------------------



 



          “Alternate Currency” shall mean Euros, Pounds and any other freely
convertible, transferable foreign Currency readily available to all Lenders
through customizing sources.
          “Alternate Currency Letter of Credit” shall mean any letter of credit
issued in an Alternate Currency by the Issuing Bank for the account of the
Borrower pursuant to Section 2.23.
          “Alternate Currency Loan” shall mean a Revolving Loan denominated in
an Alternate Currency.
          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Borrowing and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Borrowing.
          “Applicable Margin” shall mean, as of any date at such times as a debt
rating (either express or implied) by S&P or Moody’s (or in the event that both
cease the issuance of debt ratings generally, such other ratings agencies agreed
to by the Borrower and the Administrative Agent) in respect of the Borrower or
the Borrower’s non-credit enhanced senior unsecured long term debt, with respect
to all Revolving Loans outstanding on any date or the Letters of Credit, as the
case may be, the percentage per annum determined by reference to the applicable
rating category from time to time in effect as set forth on Schedule I. If the
ratings issued by S&P and Moody’s differ (i) by one rating, the higher rating
shall apply to determine the Applicable Margin, (ii) by two ratings, the rating
which falls between them shall apply to determine the Applicable Margin, or
(iii) by more than two ratings, the rating immediately above the lower of the
two ratings shall apply to determine the Applicable Margin. The Borrower shall
give written notice to the Administrative Agent of any changes to such ratings,
within three (3) Business Days thereof, and any change to the Applicable Margin
shall be effective on the date of the relevant change. The rating in effect on
any date is that in effect at the close of business on such date.
Notwithstanding the foregoing, if the Borrower shall at any time fail to have in
effect such a debt rating on the Borrower or the Borrower’s non-credit enhanced
senior unsecured long term debt, the Borrower shall seek and obtain (if not
already in effect), within thirty (30) days after such debt rating first ceases
to be in effect, a corporate credit rating or a bank loan rating from Moody’s or
S&P, or both, and the Applicable Margin shall thereafter be based on such
ratings in the same manner as provided herein with respect to the Borrower or
the Borrower’s non-credit enhanced senior unsecured long term debt (with the
Applicable Margin in effect prior to the issuance of such corporate credit
rating or bank loan rating being the same as the Applicable Margin in effect at
the time the rating with respect to the Borrower or the Borrower’s non-credit
enhanced senior unsecured long term debt ceased to be in effect). If the rating
system of Moody’s or S&P shall change, or if either rating agency shall cease to
be in the business of rating corporate debt obligations, the Borrower, the
Lenders and the Administrative Agent shall negotiate in good faith to amend
Schedule I to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to any such change or cessation. If after a
reasonable time the parties cannot agree to a mutually acceptable amendment, the
Applicable Margin shall be determined by reference to Level VI.

3



--------------------------------------------------------------------------------



 



          “Applicable Percentage” shall mean, as of any date, at such times as a
debt rating (either express or implied) by S&P or Moody’s (or in the event that
both cease the issuance of debt ratings generally, such other ratings agency
agreed to by the Borrower and the Administrative Agent) in respect of the
Borrower or the Borrower’s non-credit enhanced senior unsecured long term debt,
with respect to the commitment fee as of any date, the percentage per annum
determined by reference to the applicable rating category as set forth on
Schedule I. If the ratings issued by S&P and Moody’s differ (i) by one rating,
the higher rating shall apply to determine the Applicable Percentage, (ii) by
two ratings, the rating which falls between them shall apply to determine the
Applicable Percentage, or (iii) by more than two ratings, the rating immediately
above the lower of the two ratings shall apply to determine the Applicable
Percentage. The Borrower shall give written notice to the Administrative Agent
of any changes to such ratings, within three (3) Business Days thereof, and any
change to the Applicable Percentage shall be effective on the date of the
relevant change. The rating in effect on any date is that in effect at the close
of business on such date. Notwithstanding the foregoing, if the Borrower shall
at any time fail to have in effect such a debt rating on the Borrower or the
Borrower’s non-credit enhanced senior unsecured long term debt, the Borrower
shall seek and obtain (if not already in effect), within thirty (30) days after
such debt rating first ceases to be in effect, a corporate credit rating or a
bank loan rating from Moody’s or S&P, or both, and the Applicable Percentage
shall thereafter be based on such ratings in the same manner as provided herein
with respect to the Borrower or the Borrower’s non-credit enhanced senior
unsecured long term debt (with the Applicable Percentage in effect prior to the
issuance of such corporate credit rating or bank loan rating being the same as
the Applicable Percentage in effect at the time the rating with respect to the
Borrower or the Borrower’s non-credit enhanced senior unsecured long term debt
ceased to be in effect). If the rating system of Moody’s or S&P shall change, or
if either rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower, the Lenders and the Administrative Agent shall
negotiate in good faith to amend Schedule I to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the rating most recently in effect prior to any such
change or cessation. If after a reasonable time the parties cannot agree to a
mutually acceptable amendment, the Applicable Percentage shall be determined by
reference to Level VI.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit C attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the Revolving Commitment Termination Date.

4



--------------------------------------------------------------------------------



 



          “Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%) per annum.
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurocurrency Rate Loans, as to which a single Interest Period is in effect, or
(ii) a Swingline Loan.
          “Business Day” means any day other than a Saturday or Sunday on which
banks are not authorized or required to close in Atlanta, Georgia or New York,
New York and, if the applicable Business Day relates to the advance or
continuation of, conversion into, or payment on a Eurocurrency Rate Loan (i) in
an Alternate Currency other than Euros, on which banks are dealing in Currency
deposits, as applicable, in the applicable interbank eurocurrency market in
London, England, and in the country of issue of such Currency of such
Eurocurrency Rate Loan, and (ii) in Euros, on which the TARGET payment system is
open for the settlement of payments in Euros.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean any capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 50% or more of the outstanding shares of the voting stock of the
Borrower, or (iii) occupation of a majority of the seats (other than vacant
seats) on

5



--------------------------------------------------------------------------------



 



the board of directors of the Borrower by Persons who were neither (a) nominated
by the current board of directors nor (b) appointed by directors so nominated.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.19(b), by such Lender’s or the
Issuing Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean all tangible and intangible property, real and
personal, of any Loan Party that is the subject of a Lien granted pursuant to a
Loan Document to the Collateral Agent for the benefit of the Facilities Lenders
to secure the whole or any part of the Obligations or any Guarantee thereof and
the obligations under the LCF Facility or any Guarantee thereof, and shall
include, without limitation, all casualty insurance proceeds and condemnation
awards with respect to any of the foregoing.
          “Collateral Agency Agreement” shall mean that certain Collateral
Agency Agreement, dated as of the Closing Date, among the Borrower, the
Collateral Agent, the Facilities Lenders and the LCF Issuing Bank.
          “Collateral Agent” shall mean SunTrust Bank, in its capacity as
collateral agent for the Lenders, Administrative Agent, the LCF Issuing Bank and
the Facilities Lenders.
          “Collateral Asset Value” shall mean, for the Borrower and the
Guarantors, for any period, determined on a consolidated basis in accordance
with GAAP, the sum of the book value of the Borrower’s and the Guarantors’
accounts receivable, inventory, equipment, deposit accounts, investment property
(other than the Capital Stock of any Subsidiary of the Borrower owned by the
Borrower or such Guarantor) and cash that are subject to a perfected first
priority lien (subject to Liens set forth in paragraphs (i), (iii), (v),
paragraphs (viii) through (xiii) and paragraph (xv) of the definition of
“Permitted Liens”) in favor of the Collateral Agent, as reflected on the most
recently delivered financial statements of the Borrower and its Subsidiaries
          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).

6



--------------------------------------------------------------------------------



 



          “Compliance Certificate” shall mean a certificate from the chief
financial officer treasurer or controller of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
          “Consolidated Current Liabilities” shall mean, for the Borrower and
its Subsidiaries for any period the total liabilities (including tax and other
proper accruals) of the Borrower and its Subsidiaries on a consolidated basis at
such date which may properly be classified as current liabilities in accordance
with GAAP, after eliminating all current maturities of long-term Indebtedness.
          “Consolidated EBITDA” shall mean, for the Borrower and its
Subsidiaries for any period, and without duplication an amount equal to the sum
of (a) Consolidated Net Income for such period plus (b) to the extent deducted
in determining Consolidated Net Income for such period, (i) Consolidated
Interest Expense, (ii) income tax expense, (iii) depreciation and amortization
and (iv) without duplication, cash dividends received from unconsolidated
affiliates that are accounted for by the equity accounting method, but
excluding, in the case of the foregoing clauses (a) and (b), any net income or
net loss and expenses and charges of any SPVs, in all cases determined on a
consolidated basis in accordance with GAAP in each case for such period.
          “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, and without duplication, the sum of (i) total interest expense,
including without limitation the interest component of any payments in respect
of Capital Lease Obligations capitalized or expensed during such period (whether
or not actually paid during such period) plus (ii) the net amount payable (or
minus the net amount receivable) with respect to any interest rate Hedging
Transactions during such period (whether or not actually paid or received during
such period) plus (iii) Consolidated Lease Expense (whether or not actually paid
during such period).
          “Consolidated Lease Expense” shall mean, for the Borrower and its
Subsidiaries for any period, the aggregate amount of rental expense payable by
such Persons on leases of real and personal property (excluding Capital Lease
Obligations) associated with Indebtedness determined on a consolidated basis in
accordance with GAAP for such period.
          “Consolidated Net Income” shall mean, for the Borrower and its
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary or non-recurring gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any unremitted earnings of any Subsidiary
that is subject to restrictions as to the payment of dividends or distributions
and (v) any income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary on the date that such Person’s assets are acquired by the Borrower or
any Subsidiary.

7



--------------------------------------------------------------------------------



 



          “Consolidated Net Tangible Assets” of any Person shall mean, as of any
date, Consolidated Tangible Assets of such Person at such date, minus all
Consolidated Current Liabilities of such person at such date.
          “Consolidated Net Worth” shall mean, as of any date, the total
shareholders equity of the Borrower and its Subsidiaries that would be reflected
on the Borrower’s consolidated balance sheet as of such date prepared in
accordance with GAAP, after excluding (x) all amounts attributable to minority
interests, if any, in Subsidiaries, (y) accumulated other comprehensive income
or loss, and (z) the amount of any write-up or write-down in the book value of
any assets resulting from a revaluation thereof or any write-up or write-down in
excess of the cost of such assets acquired reflected on the consolidated balance
sheet of the Borrower as of such date prepared in accordance with GAAP.
          “Consolidated Tangible Assets” shall mean for the Borrower and its
Subsidiaries for any period, the consolidated assets of the Borrower and its
Subsidiaries (other than SPVs) at such date, minus the sum of (1) the net book
value of all assets that would be classified as intangible under GAAP
(including, without limitation, goodwill, organizational expenses, trademarks,
trade names, copyrights, patents, licenses and any rights in any thereof) and
(2) any prepaid expenses, deferred charges and unamortized debt discount and
expense, in each case as determined in accordance with GAAP.
          “Consolidated Total Assets” shall mean as of any date of
determination, the aggregate book value of the assets of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP as of
such date.
          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
          “Contractual Currency” shall have the meaning given to such term in
Section 2.28.
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Control Account Agreements” shall mean each tri-party agreement by
and among a Loan Party, the Collateral Agent and a depository bank or securities
intermediary at which such Loan Party maintains any deposit accounts or
investment accounts in the United States, granting “control” over such deposit
accounts and investment accounts to the Collateral Agent in a manner that
perfects the Lien of the Collateral Agent under the UCC.
          “Conversion Date” shall have the meaning given to such term in
Section 2.28.
          “Copyright” shall have the meaning assigned to such term in the
Security Agreement.

8



--------------------------------------------------------------------------------



 



          “Copyright Security Agreements” shall mean, collectively, the
Copyright Security Agreements executed in favor of the Collateral Agent, on
behalf of itself and the Facilities Lenders, by the Loan Parties owning
Copyrights or licenses of Copyrights.
          “Currency” shall mean Dollars or any Alternate Currency.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning given to such term in
Section 2.14(c).
          “Designated Asset Sales” shall mean sales of inventory or equipment
which is worthless or obsolete or no longer necessary or useful to the proper
conduct of the Borrower’s or any of its Subsidiaries’ business, so long as the
aggregate consideration received in respect of all such sales made in any Fiscal
Year does not exceed $10,000,000.
          “Determination Date” shall mean:
     (a) in connection with any new Alternate Currency Loan or Obligation
relating to an Alternate Currency Letter of Credit, the Business Day which is
the earlier of the date such credit is extended or the date the interest rate is
set, as applicable;
     (b) in connection with the continuation of a Borrowing into a new Interest
Period, the Business Day which is the earlier of the date such Borrowing is
continued or the date the rate is set, as applicable; or
     (c) the date of any reduction of the Revolving Commitments pursuant to the
terms of Article II; and
          (d) such additional dates, not more frequently than once a calendar
quarter if no Default has occurred, as may be determined by the Administrative
Agent.
          “Disclosed Items” shall have the meaning given to such term in Section
3.1(b)(xviii).
          “Disqualified Stock” shall mean any Capital Stock that (i) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by Borrower or such
Subsidiary at the option of the holder thereof for Indebtedness or cash, in
whole or in part or (iii) is convertible or exchangeable at the option of the
holder thereof for Indebtedness, on or prior to, in the case of clause (i),
(ii) or (iii), the first anniversary of the Revolving Commitment Termination
Date.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Dollar Equivalent” means, on any date of determination, (i) with
respect to any amount in Dollars, such amount, and (ii) with respect to any
amount in any Currency other than Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent

9



--------------------------------------------------------------------------------



 



pursuant to Section 2.27 using the applicable Exchange Rate with respect to such
Currency at the time in effect under the provisions of such Section.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender (or an Affiliate of such Lender) specified as its
“Domestic Lending Office” in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.
          “Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
          “EMU” shall mean economic and monetary union as contemplated in the
Treaty on European Union.
          “EMU Legislation” shall mean legislative measures of the European
Union for the introduction of change over to or operation of a single or unified
European currency, as amended from time to time.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, or (iv) the
Release or threatened Release of any Hazardous Materials.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any

10



--------------------------------------------------------------------------------



 



liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vi) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “EURIBO Rate” means, for any Interest Period, the rate appearing on
Page 248 of the Moneyline Telerate Service (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Euro by reference to the Banking Federation of the European Union Settlement
Rates for deposits in Euro) at approximately 10:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Euro with a maturity comparable to such Interest Period or, if for
any reason such rate is not available at such time from such source, or from
another comparable internationally recognized interest rate reporting service
specified by the Administrative Agent, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Euros are
offered by the principal office of two of the Reference Banks in London, England
to prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to such Reference Bank’s Eurocurrency Rate Loan comprising
part of such Borrowing to be outstanding during such Interest Period and for a
period equal to such Interest Period (subject, however, to the provisions of
Section 2.14(i)).
          “Euro” means the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.
          “Eurocurrency Lending Office” means, with respect to any Lender, the
office of such Lender (or an Affiliate of such Lender) specified as its
“Eurocurrency Lending Office” in the Administrative Questionnaire submitted by
such Lender or such other office of such Lender (or an Affiliate of such Lender)
as such Lender may from time to time specify to the Borrower and the
Administrative Agent.
          “Eurocurrency Rate” means, for any Interest Period for each
Eurocurrency Rate Loan comprising part of the same Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a)(i) in the case of
any Borrowing denominated in Dollars or any Alternate Currency other than Euro,
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars or the
applicable

11



--------------------------------------------------------------------------------



 



Alternate Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available at such time
from such source, or from another comparable internationally recognized interest
rate reporting service specified by the Administrative Agent, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Alternate Currency is offered by the principal office
of two of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Loan comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period or, (ii) in the case of any Borrowing denominated in Euros, the EURIBO
Rate by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period.
          “Eurocurrency Rate Reserve Percentage” means, for any Interest Period
for all Eurocurrency Rate Loans comprising part of the same Borrowing, the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Loans is determined) having a term equal to such Interest
Period.
          “Euro Unit” shall mean shall mean the unit of currency denominated in
Euros.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Exchange Rate” means on any day, with respect to any Alternate
Currency, the offered rate at which such Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m. on such day on the Reuters NFX Page (or
comparable page on the Telerate or Bloomberg Service) for such Currency. In the
event that such rate does not appear on the applicable page of any such
services, the Exchange Rate shall be determined by reference to such other
publicly available services for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the offered spot Exchange Rate of
the Administrative Agent or, if the Administrative Agent shall so determine, one
of its banking affiliates or correspondents in the market where its foreign
currency exchange operations in respect of such Currency are then being
conducted, at or about 10:00 a.m., local time, on such date for the purchase of
Dollars for delivery two Business Days later; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Excluded Taxes” shall mean with respect to the Collateral Agent, the
Administrative Agent, any Lender, the Issuing Bank or any other recipient of any
payment to be

12



--------------------------------------------------------------------------------



 




made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.21(e).
          “Existing Letters of Credit” means the letters of credit issued and
outstanding as set forth on Schedule 2.23.
          “Extended Claim Guarantees” shall have the meaning set forth in
Section 2.23(k).
          “Extended Claim Letters of Credit” shall have the meaning set forth in
Section 2.23(k).
          “Facilities Lenders” shall mean, collectively, the Lenders and the LCF
Lenders.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fee Letter” shall mean that certain fee letter, dated as of June 1,
2006, executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted
by Borrower.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any Fiscal Year of the Borrower.
          “First-Tier Foreign Subsidiary” shall mean each Foreign Subsidiary,
all of the Capital Stock of which (other than directors’ qualifying Shares) is
directly owned by the Borrower or any Wholly Owned Domestic Subsidiary.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(3) of the Code.
          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.

13



--------------------------------------------------------------------------------



 



          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
Contractual Obligation, contingent or otherwise, of the guarantor guaranteeing
or having the economic effect of guaranteeing any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (iv) as
an account party in respect of any letter of credit or letter of guaranty issued
in support of such Indebtedness; provided, that the term “Guarantee” shall not
include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
Guarantee is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.
          “Guarantor” shall mean each Wholly Owned Domestic Subsidiary that is a
Significant Subsidiary and that is a party to the Subsidiary Guaranty Agreement
as of the Closing Date, and each other Wholly Owned Domestic Subsidiary that is
a Significant Subsidiary and that executes a joinder to the Subsidiary Guaranty
Agreement, as contemplated by Section 5.11 until released in accordance with the
Subsidiary Guaranty Agreement or the other Loan Documents.
          “Hazardous Materials” shall have the meaning assigned to that term in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Acts of 1986, and
shall also include petroleum, including crude oil or any fraction thereof, or
any other substance defined as “hazardous” or “toxic” or words with similar
meaning and effect under any Environmental Law applicable to the Borrower or any
of its Subsidiaries.
          “Hedging Obligations” of any Person shall mean any and all Net
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

14



--------------------------------------------------------------------------------



 



          “Hedging Transaction” of any Person shall mean any interest rate or
foreign currency transaction (including an agreement with respect thereto) now
existing or hereafter entered into by such Person that is a rate swap, basis
swap, forward rate transaction, commodity swap, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collateral
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
          “Indebtedness” of any Person shall mean, without duplication
(i) obligations of such Person for borrowed money, (ii) obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business on terms customary in the trade); (iv) obligations of such Person
under any conditional sale or other title retention agreement(s) relating to
property acquired by such Person, (v) all Capital Lease Obligations of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii)
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) Indebtedness of a third party secured by any Lien
on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) Disqualified Stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indenture” shall mean the indenture, dated as of June 20, 2003 (as
supplemented by that certain Supplemental Indenture dated as of June 30, 2004
and that certain Supplemental Indenture dated as of August 16, 2005), among the
Borrower, the guarantors signatory thereto, and U.S. Bank National Association,
as trustee, pursuant to which the Borrower has issued its 6 1/8% senior notes
due 2013.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2006 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrower shall mutually
agree and (ii) any Eurocurrency Rate Loan comprising part of the same Borrowing
a period of one, two, three or six months; provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another

15



--------------------------------------------------------------------------------



 



Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (iv) no Interest Period may extend beyond the Revolving Commitment
Termination Date.
          “Investment Grade Rating” shall mean, (i) a Moody’s rating of Baa3 or
higher and an S&P rating of at least BB+ or (ii) a Moody’s rating of Ba1 or
higher and an S&P rating of at least BBB-; provided, however, that if (a) either
Moody’s or S&P changes its rating system, such ratings will be the equivalent
ratings after such changes or (b) if S&P or Moody’s or both shall not make a
rating of the senior unsecured non-credit enhanced long term debt of the
Borrower, the Notes or the Borrower publicly available, the references above to
S&P or Moody’s or both, as the case may be, shall be to a nationally recognized
U.S. rating agency or agencies, as the case may be, selected by the Borrower and
the references to the ratings categories above shall be to the corresponding
rating categories of such rating agency or rating agencies, as the case may be.
          “Investment Grade Rating Event” means the first day on which the notes
issued under the Indenture are assigned an Investment Grade Rating.
          “Issuing Bank” shall mean SunTrust Bank or any other Lender approved
by the Administrative Agent and the Borrower, each in its capacity as an issuer
of Letters of Credit pursuant to Section 2.23.
          “Joinder Agreement” shall mean each Joinder Agreement substantially in
the form of Exhibit E.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed the Dollar Equivalent of
$25,000,000
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.

16



--------------------------------------------------------------------------------



 



          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit denominated in Dollars at
such time, plus (b) the Dollar Equivalent of the aggregate undrawn amount of all
outstanding Alternate Currency Letters of Credit, plus (c) the aggregate amount
of all LC Disbursements (including the Dollar Equivalent of any LC Disbursements
with respect to Alternate Currency Letters of Credit) that have not been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender shall be its Pro Rata Share of the total LC Exposure at such time.
          “LCF Issuing Bank” shall mean JPMorgan Chase Bank, N.A.
          “LCF LC Commitment” shall mean, with respect to each LCF Lender, the
commitment of such LCF Lender to acquire participations in LCF Letters of Credit
in an aggregate principal amount not exceeding the amount set forth with respect
to such LCF Lender on Schedule II to the Letter of Credit Facility, as such
schedule may be amended thereunder, or in the case of a Person becoming a LCF
Lender after the Closing Date, the amount of the assigned “LCF Commitment” as
provided in the assignment and acceptance executed by such Person as an assignee
of such LCF Commitment, or the joinder executed by such Person, in each case as
such commitment may subsequently be increased or decreased pursuant to the terms
thereof.
          “LCF LC Disbursement” shall mean a payment made by the LCF Issuing
Bank pursuant to a LCF Letter of Credit.
          “LCF LC Exposure” shall have the meaning set forth in the Letter of
Credit Facility.
          “LCF Letter of Credit” shall mean any letter of credit issued pursuant
to the Letter of Credit Facility for the account of the Borrower.
          “LCF Lenders” shall mean each lender party to the Letter of Credit
Facility.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender and each Additional Lender that joins this Agreement pursuant to
Section 2.24.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.23 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same

17



--------------------------------------------------------------------------------



 




economic effect as any of the foregoing) intended to assure or support payment
or performance of any obligation.
          “Liquidation Currency” shall have the meaning given to such term in
Section 2.28.
          “Loan Documents” shall mean, collectively, this Agreement, the Notes
(if any), the LC Documents, the Collateral Agency Agreement, the Fee Letter, the
Subsidiary Guaranty Agreement, the Security Documents, all Notices of Borrowing,
all Notices of Conversion/Continuation, all Compliance Certificates, all
landlord waivers and consents, bailee agreements and any and all other
instruments, and agreements, executed in connection with any of the foregoing.
          “Loan Party” shall mean, collectively or individually, the Borrower
and the Guarantors as the context requires.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or separately, as the context shall require.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
(i) a material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, or (ii) a
material impairment on the ability of the Borrower, or of the Guarantors taken
as a whole, to perform their obligations under the Loan Documents or consummate
the transactions described herein.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, under which an aggregate principal amount exceeding $10,000,000 is
outstanding. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be (i) if the Hedging Transactions giving rise to such Hedging
Obligations have been cancelled, expired or otherwise terminated, the actual
amounts, if any, owing by the Borrower and its Subsidiaries thereunder, and
(ii) otherwise, the Net Mark-to-Market Exposure of such Hedging Obligations.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “National Currency Unit” shall mean the unit of currency (other than a
Euro Unit) of a Participating Member State.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses

18



--------------------------------------------------------------------------------



 




over all unrealized profits of such Person arising from such Hedging Obligation.
“Unrealized losses” shall mean the fair market value of the cost to such Person
of replacing the Hedging Transaction giving rise to such Hedging Obligation as
of the date of determination (assuming the Hedging Transaction were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Hedging Transaction as of the
date of determination (assuming such Hedging Transaction were to be terminated
as of that date).
          “Non-Recourse Debt” shall mean Indebtedness (i) as to which neither
the Borrower nor any of its Subsidiaries (a) provides any Guarantee or other
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) or is otherwise directly or indirectly
liable (as a guarantor or otherwise) or (b) is the lender thereunder; (ii) no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against any Subsidiary) would permit (upon
notice, lapse of time or both) the holders of Indebtedness of the Borrower or
any of its Subsidiaries to declare a default on such Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and
(iii) the explicit terms of which provide that there is no recourse to the stock
or assets of the Borrower or any of its Subsidiaries.
          “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.8(b).
          “Notice of Revolving Borrowing” shall have the meaning given to such
term in Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning given to such
term in Section 2.4.
          “Obligations” shall mean all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank, the Collateral Agent or any Lender
(including the Swingline Lender) pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank, the Collateral Agent and any Lender (including the
Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such

19



--------------------------------------------------------------------------------



 




Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any Synthetic Lease Obligation or (iv) any obligation arising with respect
to any other transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the balance
sheet of such Person.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Participant” shall have the meaning given to such term in
Section 10.4(d).
          “Participating Member State” shall mean each country so described in
any EMU Legislation.
          “Patent” shall have the meaning assigned to such term in the Security
Agreement.
          “Patent Security Agreements” shall mean, collectively, the Patent
Security Agreements executed in favor of the Collateral Agent, on behalf of
itself and the Facilities Lenders, by the Loan Parties owning Patents or
licenses of Patents both on the Closing Date and thereafter.
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
office or such account maintained by or on behalf of the Administrative Agent as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Perfection Certificate” shall have the meaning assigned to such term
in the Security Agreement.
          “Permitted Liens” shall mean:
     (i) Liens securing Indebtedness under the Loan Documents and the Letter of
Credit Facility,
     (ii) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower; provided, that any such Lien was not
created in the contemplation thereof and any such Lien secures only those
obligations which it secures on the date that such person becomes a Subsidiary
(and all extensions, renewals and replacements of any such obligations that do
not increase the outstanding principal amount thereof),

20



--------------------------------------------------------------------------------



 



     (iii) Liens securing Hedging Obligations entered into with any Lender to
the extent such Indebtedness is permitted under the terms hereunder, and Liens
securing Hedging Obligations entered into with any other Person to the extent
such Indebtedness is permitted under the terms hereunder and provided that such
Person has entered into an intercreditor agreement with the Administrative Agent
in form and substance reasonably satisfactory to the Administrative Agent,
     (iv) Liens existing on the Closing Date and set forth on Schedule 7.2 (and
all extensions, renewals and replacements of any such obligations that do not
increase the outstanding principal amount thereof),
     (v) any interest or title of a lessor under a capital lease or an operating
lease to the extent such Indebtedness is permitted under the terms hereunder,
     (vi) Liens securing purchase money financing and other obligations
permitted under Section 7.1(f),
     (vii) Liens securing Non-Recourse Debt to the extent such Indebtedness is
permitted under the terms hereunder,
     (viii) Liens in respect of pending or threatened litigation or with respect
to a judgment which has not resulted in an Events of Default under
Section 8.1(1),
     (ix) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings or otherwise which, in aggregate could
not reasonably be expected to have a Material Adverse Effect,
     (x) irregularities in title, easements, rights-of-way, restrictions and
other similar encumbrances with respect to property incurred in the ordinary
course of business which, in the aggregate, impair the use of any material
property by the Borrower and its Subsidiaries or otherwise could not reasonably
be expected to have a Material Adverse Effect,
     (xi) Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP
or otherwise which, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect,
     (xii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP or otherwise which, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect,

21



--------------------------------------------------------------------------------



 



     (xiii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations,
     (xiv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
     (xv) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or other law of banks or
other financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and
     (xvi) Liens not otherwise permitted hereunder securing Indebtedness not in
excess of $10,000,000.
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
commercial bank which has a combined capital and surplus and undivided profits
of not less than the Dollar Equivalent of $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) money market mutual funds investing primarily in any one or more of the
Permitted Investments described in clauses (i) through (iv) above.
          “Permitted Subordinated Debt” shall mean any Indebtedness of the
Borrower or any Subsidiary (i) that is expressly subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent and the Required
Lenders in their sole discretion, (ii) that matures by its terms no earlier than
six months after the later of the Revolving Commitment Termination Date with no
scheduled principal payments permitted prior to such maturity, and (iii) that is
evidenced by an indenture or other similar agreement that is in a form
satisfactory to the Administrative Agent and the Required Lenders.

22



--------------------------------------------------------------------------------



 



          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean (i) any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA and (ii) the defined benefit plan of a United Kingdom Subsidiary.
          “Pounds” means British Pounds Sterling.
          “Pledge Agreement” shall mean that certain Pledge Agreement, dated as
of the date hereof, executed by the Borrower, each Wholly Owned Domestic
Subsidiary, in favor of the Collateral Agent for the benefit of the Facilities
Lenders, pursuant to which such Loan Parties shall pledge all of the Capital
Stock of each Wholly Owned Domestic Subsidiary and 65% of the Capital Stock of
all First-Tier Foreign Subsidiaries.
          “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of such Commitments of
all Lenders (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders) and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).
          “Real Estate” shall mean all real property owned or leased by the
Borrower and its Subsidiaries.
          “Received Currency” shall have the meaning given to such term in
Section 2.28.
          “Redenominate” means the conversion of each Alternate Currency Loan
from one Alternate Currency into Dollars or another Alternate Currency.
          “Reference Banks” means JPMorgan Chase bank, National Association,
Bank of America, N.A. and SunTrust Bank or if any such Lender assigns all of its
Commitment, such other Lender as may be designated by the Administrative Agent.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.

23



--------------------------------------------------------------------------------



 



          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Required Lenders” shall mean, at any time, the Facilities Lenders
holding more than 50% of the sum of the aggregate outstanding Revolving
Commitments at such time plus the aggregate outstanding LCF LC Commitments or if
the Facilities Lenders have no Commitments or LCF LC Commitments outstanding,
then Facility Lenders holding more than 50% of sum of the Revolving Credit
Exposure plus the LCF LC Exposure.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Reset Date” shall have the meaning given to such term in
Section 2.28.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.
          “Restricted Payment” shall have the meaning given to such term in
Section 7.5.
          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.24, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.
          “Revolving Commitment Termination Date” shall mean the earliest of
(i) August 2, 2011, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

24



--------------------------------------------------------------------------------



 



          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the Dollar Equivalent of the outstanding principal amount
of such Lender’s Revolving Loans, LC Exposure and Swingline Exposure.
          “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurocurrency Rate Loan, and which shall include
Alternate Currency Loans.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.
          “Security Agreement” shall mean that certain Security Agreement, dated
as of the date hereof, executed by the Loan Parties in favor of the Collateral
Agent for the benefit of the Lenders.
          “Security Documents” shall mean, collectively, the Security Agreement,
the Pledge Agreements, any Copyright Security Agreement, any Trademark Security
Agreement, any Patent Security Agreement, the Perfection Certificate, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings, stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Collateral
Agent and the Lenders in connection with the foregoing.
          “Senior Notes” shall have the meaning given to such term in Section
3.1(b)(xii).
          “Senior Secured Debt” shall mean the aggregate principal amount of all
obligations under the Loan Documents and the Letter of Credit Facility.
          “Significant Subsidiary” shall mean any Subsidiary of the Borrower
that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act of 1933, as amended,
as such Regulation S-X is in effect on the Closing Date.
          “SPV” shall mean any Person that is designated by the Borrower as a
SPV and has no Indebtedness other than Non-Recourse Indebtedness, provided that
the Borrower shall not designate as a SPV any Subsidiary that owns, directly or
indirectly, any other Subsidiary that has total assets (including assets of any
Subsidiaries of such other Subsidiary, but excluding any assets that would be
eliminated in consolidation with the Borrower and its Subsidiaries) which
equates to at least five percent (5%) of the Borrower’s Consolidated Total
Assets, or that had net income (including net income of any Subsidiaries of such
other Subsidiary, all before discontinued operations and income or loss
resulting from extraordinary items, all determined in accordance with GAAP, but
excluding revenues and expenses that would be eliminated in consolidation with
the Borrower and its Subsidiaries) during the most recently completed Fiscal
Year of the Borrower in excess of the greater of (i) $1,000,000, and
(ii) fifteen percent (15%) of the net income (before discontinued operations and
income or loss resulting from extraordinary

25



--------------------------------------------------------------------------------



 




items) for the Borrower and its Subsidiaries, all as determined on a
consolidated basis in accordance with GAAP during such Fiscal Year of the
Borrower. The Borrower may elect to treat any Subsidiary as a SPV (provided such
Subsidiary would otherwise qualify as such), and may rescind any such prior
election, by giving written notice thereof to the Administrative Agent
specifying the name of such Subsidiary or SPV, as the case may be, and the
effective date of such election, which shall be a date within sixty (60) days
after the date such notice is given. The election to treat a particular Person
as a SPV may only be made once.
          “Subsidiary” shall mean, with respect to any person (the “parent”),
any corporation, partnership, joint venture, limited liability company, trust,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent, together with any other corporation, partnership, joint venture,
limited liability company, trust, association or other entity (other than,
except in the context of the items set forth in the Section 5.1 herein, a SPV)
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.
          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof and substantially in the form of
Exhibit D, made by each Guarantor in favor of the Administrative Agent for the
benefit of the Lenders.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $5,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, and any outstanding Swingline Loans as to which
such Lender has purchased such a participation, which shall equal such Lender’s
Pro Rata Share of all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank, or any other Lender
approved by the Borrower and the Administrative Agent that may agree to make
Swingline Loans hereunder.
          “Swingline Loan” shall mean a loan made to the Borrower by the
Swingline Lender under the Swingline Commitment.
          “Swingline Note” shall mean the promissory note of the Borrower
payable to the order of the Swingline Lender in the principal amount of the
Swingline Commitment, substantially the form of Exhibit B.
          “Swingline Rate” shall mean, an interest rate per annum equal to the
Base Rate plus the Applicable Margin then in effect with respect to Revolving
Loans.

26



--------------------------------------------------------------------------------



 



          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of Financial Accounting Standards No. 13, as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property as is
customary in synthetic leases.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “TARGET” means the Trans-European Automated Real-Time Gross Settlement
Express Transfer system.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Assets” shall mean as of any date of determination, the
aggregate book value of the assets of a Person determined in accordance with
GAAP as of such date.
          “Trademark” shall have the meaning assigned to such term in the
Security Agreement.
          “Trademark Security Agreements” shall mean, collectively, the
Trademark Security Agreements in favor of the Collateral Agent, on behalf of
itself and Facilities Lenders, executed by the Loan Parties owning Trademarks or
licenses of Trademarks, both on the Closing Date and thereafter.
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Eurocurrency Rate or the Base Rate.
          “Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in the State of New York.
          “Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary
of the Borrower or any other Domestic Subsidiary, all of the Capital Stock of
which (other than directors’ qualifying shares) is owned by the Borrower
directly or indirectly through other Persons all of whose Capital Stock (other
than director’s qualifying shares) is at the time owned, directly or indirectly
by the Borrower.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan”) or by

27



--------------------------------------------------------------------------------



 



Type (e.g. a “Eurocurrency Rate Loan” or “Base Rate Loan”) or by Class and Type
(e.g. “Revolving Eurocurrency Rate Loan”). Borrowings also may be classified and
referred to by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurocurrency
Rate Borrowing”) or by Class and Type (e.g. “ Revolving Eurocurrency Rate
Borrowing”).
          Section 1.3. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Borrower delivered pursuant to Section 5.1(a); if (i) any change in accounting
principles from those used in the preparation of the financial statements of the
Borrower referred to in Section 5.1 is hereafter occasioned by the promulgation
of rules, regulations, pronouncements and opinions by or required by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accounts (or successors thereto or agencies with similar functions), and
such change materially affects the calculation of any component of any financial
covenant, standard or term found in this Agreement, or (ii) there is a material
change in federal, state or foreign tax laws which materially affects any of the
Borrower and its Subsidiaries’ ability to comply with the financial covenants,
standards or terms found in this Agreement, the Borrower and the Lenders agree
to enter into negotiations in order to amend such provisions (with the agreement
of the Required Lenders or, if required by Section 10.2, all of the Lenders) so
as to equitably reflect such changes with the desired result that the criteria
for evaluating any of the Borrower’s and its Subsidiaries’ financial condition
shall be the same after such changes as if such changes had not been made.
Unless and until such provisions have been so amended, the provisions of this
Agreement shall govern.
          Section 1.4. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

28



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
          Section 2.1. General Description of Facilities. Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing
Bank agrees to issue Letters of Credit in accordance with Section 2.23,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that no Lender shall be permitted or required to
make any Revolving Loan if, after giving effect thereto, (i) the Dollar
Equivalent of the aggregate principal amount of the Revolving Loans and the LC
Exposure of all Lenders (determined in accordance with Section 2.27) would
thereby exceed the Aggregate Revolving Commitment Amount then in effect; or (ii)
the Dollar Equivalent of the Revolving Credit Exposure of such Lender
(determined in accordance with Section 2.27) would thereby exceed its Commitment
then in effect. Funding of any Revolving Loans shall be in any combination of
Dollars or any other Alternate Currency as specified by the Borrower as set
forth in Section 2.3.
          Section 2.2. Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the sum of the aggregate Revolving
Credit Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.
          Section 2.3. Procedure for Revolving Borrowings.
          The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”)
(x) prior to 12:00 noon (New York, New York time) the day of each Base Rate
Borrowing, (y) prior to 12:00 noon (New York, New York time) three (3) Business
Days prior to the requested date of each Eurocurrency Rate Borrowing in the case
of a Eurocurrency Rate Borrowing denominated in Dollars, and (z) 5:00 P.M.
(London time) three (3) Business Days prior to the requested date of each
Eurocurrency Rate Borrowing in the case of a Eurocurrency Rate Borrowing
denominated in any Alternate Currency. Each Notice of Revolving Borrowing shall
be irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing, (iv) in the
case of a Eurocurrency Rate Borrowing, the duration of the initial Interest
Period applicable thereto (subject to the

29



--------------------------------------------------------------------------------



 



provisions of the definition of Interest Period), (v) the Currency of the
requested Borrowing. Each Revolving Borrowing shall consist entirely of Base
Rate Loans or Eurocurrency Rate Loans, as the Borrower may request, and (vi) the
account of the Borrower to which the proceeds of such Revolving Borrowing should
be credited; provided, that any Revolving Loans funded in any Alternate Currency
may only be outstanding as Eurocurrency Rate Loans. The aggregate principal
amount of each Eurocurrency Rate Borrowing shall be not less than $1,000,000 or
a larger multiple of $1,000,000, and the aggregate principal amount of each Base
Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000 (or in the case of Borrowings made in any Alternate Currency, minimum
and multiple amounts of such Alternate Currency with comparable Dollar
Equivalents of the preceding amounts, rounded upwards to the nearest 100,000
unit multiple in such Alternate Currency); provided, that Base Rate Loans made
pursuant to Section 2.4, Section 2.14 or Section 2.23(d) may be made in lesser
amounts as provided therein. At no time shall the total number of Eurocurrency
Rate Borrowings outstanding at any time exceed eight. Promptly following the
receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
          Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the sum of the aggregate Revolving Credit Exposures of all
Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrower shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.
          (b) The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 12:00 noon (New York, New York time) on the requested date
of each Swingline Borrowing. Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of the Borrower to which the proceeds of such Swingline Loan
should be credited. The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing. Each Swingline Loan shall accrue
interest at the Swingline Rate. Swingline Loans shall be available only in
Dollars. The aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower. The Swingline Lender will
make the proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. (New York, New
York time) on the requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the

30



--------------------------------------------------------------------------------



 



Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders (including the Swingline Lender)
to make Base Rate Loans in an amount equal to the unpaid principal amount of any
Swingline Loan. Each Lender will make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Swingline Lender in accordance with Section 2.7, which will be used
solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
          (e) Each Lender’s obligations to make a Base Rate Loan pursuant to
Section 2.4(c) and to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.
          Section 2.5. Reserved
          Section 2.6. Reserved
          Section 2.7. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 1:00 p.m. (New York, New York time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make

31



--------------------------------------------------------------------------------



 



such Loans available to the Borrower by promptly crediting the amounts received
by the Administrative Agent, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to (i) 5:00 p.m. (New York, New York time) on the Business Day on
which such Lender is to participate in a Base rate Borrowing or (ii) 5:00 p.m.
(New York, New York time) one (1) Business Day prior to the date of any other
Borrowing in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
Section 2.8. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurocurrency Rate
Borrowing, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurocurrency
Rate Borrowing, may elect successive Interest Periods therefor, all as provided
in this Section 2.8. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section 2.8, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing), substantially in the form of Exhibit 2.8
attached hereto (a “Notice of

32



--------------------------------------------------------------------------------



 



Conversion/Continuation”), of each Borrowing that is to be converted or
continued, as the case may be, (x) prior to 12:00 noon (New York, New York time)
on the same Business Day of the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 12:00 noon (New York, New York time) three
(3) Business Days prior to a continuation of or conversion into a Eurocurrency
Rate Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable
and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Rate Borrowing; and (iv) if the resulting Borrowing is to be a
Eurocurrency Rate Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Continuation/Conversion requests a
Eurocurrency Rate Borrowing but does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month. The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurocurrency Rate Borrowings and Base Rate Borrowings set forth in
Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurocurrency Rate Borrowing, the Borrower shall have failed to deliver a Notice
of Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurocurrency Rate Borrowing if a Default or an Event of Default exists, unless
the Administrative Agent and each of the Lenders shall have otherwise consented
in writing. No conversion of any Eurocurrency Rate Loans shall be permitted
except on the last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          Section 2.9. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitment and LC Commitment shall terminate on the Revolving Commitment
Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.9 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate

33



--------------------------------------------------------------------------------



 



Revolving Commitment Amount below the sum of the principal amount of the
Swingline Commitment or the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and/or the LC Commitment, as the case may be.
          Section 2.10. Repayment of Loans. The outstanding principal amount of
all Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.
          Section 2.11. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period, if any, applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.8, (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
Section 2.8, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.
          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and, in the case of the Swingline Lender only, a Swingline
Note, payable to the order of such Lender.
          Section 2.12. Optional Prepayments.
          The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurocurrency Rate Borrowing, 12:00 noon (New York, New York time) not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii) in the case of any Swingline Borrowing,
prior to 12:00 noon (New York, New York time) on the date of such prepayment.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Borrowing or portion thereof to
be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s

34



--------------------------------------------------------------------------------



 



Pro Rata Share of any such prepayment. If such notice is given, the aggregate
amount specified in such notice shall be due and payable on the date designated
in such notice, together with accrued interest to such date on the amount so
prepaid in accordance with Section 2.14; provided, that if a Eurocurrency Rate
Borrowing is prepaid on a date other than the last day of an Interest Period
applicable thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.20. Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or in the case of a Swingline Loan pursuant to
Section 2.4. Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing.
          Section 2.13. Mandatory Prepayments.
          (a) Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds of any sale or disposition by the Borrower or such
Subsidiary of any of its assets (excluding (i) sales of inventory in the
ordinary course of business and (ii) Designated Asset Sales) the Borrower shall
prepay the Loans within five Business Days of receipt of such proceeds in an
amount equal to all such proceeds, net of commissions and other reasonable and
customary transaction costs, fees, reserves and expenses properly attributable
to such transaction and payable by such Borrower in connection therewith (in
each case, if paid to an Affiliate, subject to Section 7.7); provided, however,
that if the Borrower shall deliver to the Administrative Agent within such five
Business Days, a certificate of the Borrower to the effect that the Borrower or
any of its Subsidiaries intends to apply the net cash proceeds from such asset
sale (or a portion thereof as specified in such certificate) within 270 days
after receipt of such net cash proceeds, to purchase replacement or other fixed
assets for use in the operations of the Borrower or any of its Subsidiaries, and
certifying that no Default or Event of Default has occurred and is then
continuing, then in each such case no prepayment shall be required in respect of
the net cash proceeds from such asset sale (or the portion of such net cash
proceeds specified in such certificate, if applicable); provided, further, that
if by the end of any such 270 day period, any such net cash proceeds therefrom
have not been so applied, prepayment shall be required at such time in an amount
equal to the net cash proceeds not so applied. The Revolver Commitments of the
Lenders may, at the option of the Required Lenders, be permanently reduced by
the amount of any such prepayments made during the existence of any Event of
Default. Any such prepayment shall be applied in accordance with paragraph
(b) below.
          (b) Any prepayments made by the Borrower pursuant to Sections 2.13(a)
above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders,
if any, and the Issuing Bank then due and payable pursuant to any of the Loan
Documents, pro rata to the Lenders and the Issuing Bank based on their
respective Pro Rata Shares of such fees and expenses; third, to interest then
due and payable on the Loans made to Borrower, pro rata to the Lenders based on
their respective Revolving Commitments; fourth, to the principal balance of the
Swingline Loans, until the same shall have been paid in full, to the Swingline
Lender; and fifth, to the principal balance of the Revolving Loans, until the
same shall have been paid in full, pro rata to the Lenders based on their
respective Revolving Commitments.

35



--------------------------------------------------------------------------------



 



          (c) In the event and on each occasion that the sum of the Dollar
Equivalent of the aggregate principal amount of outstanding Revolving Loans and
LC Exposure exceeds the Aggregate Revolving Commitment Amount then in effect,
then, the Borrower shall promptly prepay Revolving Loans in an aggregate amount
sufficient to eliminate such excess. Immediately upon determining the need to
make any such prepayment, the Borrower shall notify the Administrative Agent of
such required prepayment and of the identity of the particular Revolving Loans
being prepaid. If the Administrative Agent shall notify the Borrower that the
Administrative Agent has determined that any prepayment is required under this
Section 2.13(c), the Borrower shall make such prepayment and/or reduce the LC
Exposure no later than the second Business Day following such notice. Any
prepayment of Revolving Loans pursuant hereto shall not be limited by the notice
provision for optional prepayments set forth in Section 2.12. Each such
prepayment shall be accompanied by a payment of all accrued and unpaid interest
on the Loans prepaid and any applicable breakage fees and funding losses
pursuant to Section 2.20. Each prepayment shall be applied first to the
Swingline Loans to the full extent thereof, second to the Base Rate Loans to the
full extent thereof, and finally to Eurocurrency Rate Loans to the full extent
thereof. If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure. Such account shall be administered in the manner provided in
Section 2.23(g) hereof.
          Section 2.14. Interest on Loans.
          (a) The Borrower shall pay interest (i) on each Base Rate Loan at the
Base Rate in effect from time to time, and (ii) on each Eurocurrency Rate Loan
at the Eurocurrency Rate for the applicable Interest Period in effect for such
Eurocurrency Rate Loan, plus, in each case, the Applicable Margin in effect from
time to time.
          (b) The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
          (c) If any payment due by the Borrower under this Agreement or the
other Loan Documents is not made when due (without regard to any applicable
grace period), whether at stated maturity, by acceleration or otherwise such
owed amount shall automatically bear interest at the Default Interest rate (as
provided in the immediately succeeding sentence) without further action by the
Administrative Agent or the Lenders. While an Event of Default exists, then at
the option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurocurrency Rate Loans at the rate otherwise
applicable for the then-current Interest Period plus an additional 2% per annum
until the last day of such Interest Period, and thereafter, and with respect to
all Base Rate Loans (including all Swingline Loans) and all other Obligations
hereunder (other than Loans), at the rate in effect for Base Rate Loans, plus an
additional 2% per annum.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans (including
Swingline Loans) shall be payable

36



--------------------------------------------------------------------------------



 



quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date. Interest on all outstanding
Eurocurrency Rate Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurocurrency Rate Loans having an
Interest Period in excess of three months, on each day which occurs every three
months after the initial date of such Interest Period, and on the Revolving
Commitment Termination Date. Interest on any Loan which is converted into a Loan
of another Type or which is repaid or prepaid shall be payable on the date of
such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.
          (e) Each Reference Bank agrees, if requested by the Administrative
Agent, to furnish to the Administrative Agent timely information for the purpose
of determining each Eurocurrency Rate. If any Reference Bank shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks, subject to the provisions of subsection (i) of this
Section 2.14. The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of this Section 2.14, and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under this
Section 2.14.
          (f) If, with respect to any Eurocurrency Rate Loans, the Required
Lenders notify the Administrative Agent that (i) they are unable to obtain
matching deposits in the applicable Currency in the London inter-bank market at
or about 11:00 A.M. (London time) on the second Business Day before the making
of a Borrowing in sufficient amounts to fund their respective Revolving Loans as
a part of such Borrowing during its Interest Period or (ii) the Eurocurrency
Rate for any Interest Period for such Loans will not adequately reflect the cost
to such Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Loans for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon (A) the Borrower
will, on the last day of the then existing Interest Period therefor, (1) if such
Eurocurrency Rate Loans are denominated in Dollars, either (x) prepay such Loans
or (y) convert such Loans into Base Rate Loans and (2) if such Eurocurrency Rate
Loans are denominated in any Alternate Currency, either (x) prepay such Loans or
(y) exchange such Loans into the Dollar Equivalent amount of Dollars or another
Alternate Currency and convert such Loans into Base Rate Loans or Eurocurrency
Rate Loans in such Alternate Currency and (B) the obligations of the Lenders to
make, or to convert Revolving Loans into, Eurocurrency Rate Loans in any
affected Currency shall be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
          (g) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Loans in accordance with the provisions
contained in the definition of “Interest Period”, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Loans are denominated in Dollars, convert into
Base Rate Loans and (ii) if such Eurocurrency Rate Loans are denominated in an
Alternate Currency, be exchanged for the Dollar Equivalent amount of Dollars and
convert into Base Rate Loans.

37



--------------------------------------------------------------------------------



 



          (h) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the minimum borrowing amounts allowed for
in Section 2.3, such Loans shall automatically (i) if such Eurocurrency Rate
Loans are denominated in Dollars, convert into Base Rate Loans and (ii) if such
Eurocurrency Rate Loans are denominated in an Alternate Currency, be exchanged
for the Dollar Equivalent amount of Dollars and convert into Base Rate Loans.
          (i) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Loan will automatically, on the last day of
the then existing Interest Period therefor, (A) if such Eurocurrency Rate Loans
are denominated in Dollars, be converted into Base Rate Loans and (B) if such
Eurocurrency Rate Loans are denominated in any Alternate Currency, be exchanged
for the Dollar Equivalent amount of Dollars and be converted into Base Rate
Loans and (ii) the obligation of the Lenders to make, or to convert Loans into,
Eurocurrency Rate Loans shall be suspended.
          (j) If Moneyline Telerate Markets Page 3750, or comparable information
on interest rate from another internationally recognized interest rate reporting
service specified by the Administrative Agent, is unavailable and fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the Eurocurrency Rate for any Eurocurrency Rate Loans, after the
Administrative Agent has requested such information,
     (x) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Loans,
     (y) with respect to such Eurocurrency Rate Loans, each such Loan will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Loan is denominated in Dollars, convert into a
Base Rate Loan and (B) if such Eurocurrency Rate Loan is denominated in any
Alternate Currency, be prepaid by the Borrower or be automatically exchanged for
the Dollar Equivalent amount of Dollars and be converted into a Base Rate Loan
(or if such Loan is then a Base Rate Loan, will continue as a Base Rate Loan),
and
     (z) the obligations of the Lenders to make such Eurocurrency Rate Loans, or
to convert Revolving Loans into such Eurocurrency Rate Loans, shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
          Section 2.15. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period. For purposes of computing

38



--------------------------------------------------------------------------------



 



commitment fees with respect to the Revolving Commitments, the Revolving
Commitment of each Lender shall be deemed used to the extent of the outstanding
Revolving Loans and LC Exposure, but not Swingline Exposure, of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Loans then in effect on the
daily amount of such Lender’s LC Exposure attributable to such Letter of Credit
during the period from and including the date of issuance of such Letter of
Credit to but excluding the date on which such Letter of Credit expires or is
irrevocably cancelled or drawn in full (including without limitation any LC
Exposure that remains outstanding after the Revolving Commitment Termination
Date) and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the Availability Period (or until the date that such
Letter of Credit expires or is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 2.14(c), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased by an additional
2% per annum.
          (d) The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2006 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
          Section 2.16. Computation of Interest and Fees. All computations of
interest and fees hereunder shall be made on the basis of a year of 365 days (or
366 days in a leap year) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable (to the extent computed on the basis of days elapsed), except
that interest on Eurocurrency Rate Loans and amounts determined by reference to
the Federal Funds Rate shall be calculated on the basis of a 360-day year. Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
          Section 2.17. [Intentionally Omitted].
          Section 2.18. Illegality.

39



--------------------------------------------------------------------------------



 



          (a) If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund any Eurocurrency Rate Loan and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Revolving Eurocurrency Rate Loans, or to continue or convert
outstanding Loans as or into Eurocurrency Rate Loans, shall be suspended. In the
case of the making of a Revolving Eurocurrency Rate Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and if the affected Eurocurrency Rate
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurocurrency Rate Loan if such Lender may lawfully continue to maintain
such Loan to such date or (ii) immediately if such Lender shall determine that
it may not lawfully continue to maintain such Eurocurrency Rate Loan to such
date. Notwithstanding the foregoing, the affected Lender shall, prior to giving
such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.
          (b) If any Change in Law shall make it unlawful or impossible for any
Lender to make, maintain or fund any Loan, or for the Issuing Bank to issue a
Letter of Credit, in a particular Alternate Currency and such Lender or Issuing
Bank shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender or Issuing Bank notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) the obligation of the Lenders to make Loans, and the Issuing Bank to issue
Letters of Credit, in such Alternate Currency shall be suspended, and (ii) any
Loans in such Alternate Currency shall be repaid and/or converted to an
available Alternate Currency or Dollars on: (i) the last day of the then current
Interest Period for the affected Alternate Currency Loan, if Lenders may
lawfully continue to maintain a Loan at such Alternate Currency to such day, or
(ii) immediately, if Lenders may not lawfully continue to so maintain such
Alternate Currency Loan.
          Section 2.19. Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Eurocurrency Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurocurrency Rate) or the Issuing Bank; or
          (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or any
participation therein;

40



--------------------------------------------------------------------------------



 



and the result of either of the foregoing is to increase materially the cost to
such Lender of making, converting into, continuing or maintaining a Eurocurrency
Rate Loan or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand (specifying the basis therefor and the
computation with respect thereto) by such Lender or Issuing Bank, as the case
may be, on the Borrower (with a copy of such notice and demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender or Issuing Bank, as the case may be, within ten Business Days after the
date of such notice and demand, additional amount or amounts sufficient to
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank shall have reasonably determined
that on or after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within ten (10) Business Days after receipt
by the Borrower of written demand by such Lender or Issuing Bank (with a copy
thereof to the Administrative Agent), the Borrower shall pay to such Lender or
Issuing Bank such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.19 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be prima facie
evidence of the correctness thereof.
          (d) If the Issuing Bank or any Lender makes such a claim for
compensation under this Section, it shall provide to the Borrower a certificate
executed by an officer of such Person setting forth the amount of such loss,
cost or expense in reasonable detail (including an explanation of the basis for
and the computation of such loss, cost or expense) no later than one hundred and
twenty (120) days after the event giving rise to the claim for compensation. In
any event, the Borrower shall not have any obligation to pay any amount with
respect to claims accruing prior to the 120th day preceding such written demand.
          (e) If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Eurocurrency Reserve Percentage) in respect of any of such Lender’s
Alternate Currency Loans in any Alternate Currency, such Lender may require the
Borrower to pay, contemporaneously with each payment of interest on each of such
Alternate Currency Loans subject to such requirements, additional interest on
such Loan at a rate

41



--------------------------------------------------------------------------------



 



per annum reasonably specified and the entitlement to demonstrate by such Lender
to be the cost to such Lender of complying with such requirements in relation to
such Alternate Currency Loan.
          (f) Any additional interest owed pursuant to paragraph (e) above shall
be determined by the relevant Lender and notified to the Borrower (with a copy
to the Administrative Agent) in the form of a certificate setting forth such
additional interest (and the basis for determining such amount) at least ten
(10) Business Days before each date on which interest is payable for the
relevant Alternate Currency Loan, and such additional interest so notified to
the Borrower by such Lender shall be payable to the Administrative Agent for the
account of such Lender on each date on which interest is payable for such Loan.
          Section 2.20. Funding Indemnity. In the event of (a) the payment of
any principal of a Eurocurrency Rate Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurocurrency Rate Loan other
than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurocurrency
Rate Loan on the date specified in any applicable notice (regardless of whether
such notice is withdrawn or revoked), then, in any such event, the Borrower
shall compensate each Lender, within ten (10) Business Days after written demand
from such Lender, for any loss, cost or expense attributable to such event. In
the case of a Eurocurrency Rate Loan, such loss, cost or expense shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(A) the amount of interest that would have accrued on the principal amount of
such Eurocurrency Rate Loan if such event had not occurred at the Eurocurrency
Rate applicable to such Eurocurrency Rate Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurocurrency Rate Loan) over (B) the
amount of interest that would accrue on the principal amount of such
Eurocurrency Rate Loan for the same period if the Eurocurrency Rate were set on
the date such Eurocurrency Rate Loan was prepaid or converted or the date on
which the Borrower failed to borrow, convert or continue such Eurocurrency Rate
Loan. In the case of an Alternate Currency Loan, such loss, cost or expense
shall mean all loss, cost and expense sustained or incurred in liquidating or
employing deposits from third parties acquired to effect, fund or maintain such
Alternate Currency Loan or any part thereof. If the Issuing Bank or any Lender
makes such a claim for compensation under this Section, it shall provide to the
Borrower a certificate executed by an officer of such Person setting forth the
amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
no later than one hundred and twenty (120) days after the event giving rise to
the claim for compensation. In any event, the Borrower shall not have any
obligation to pay any amount with respect to claims accruing prior to the 120th
day preceding such written demand.
          Section 2.21. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable

42



--------------------------------------------------------------------------------



 



under this Section 2.21) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed or
asserted by a Governmental Authority and paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.21) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority under Section 2.2(a) or
(b), the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the

43



--------------------------------------------------------------------------------



 



ordinary course of its trade or business, within the meaning of that section;
(2) the Foreign Lender is not a 10% shareholder of the Borrower within the
meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is
not a controlled foreign corporation that is related to the Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other Internal Revenue
Service forms as may be applicable to the Foreign Lender, including Forms W-8
IMY or W-8 EXP. Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose). If any Lender,
Issuing Bank or the Administrative Agent becomes aware that it has received a
refund of any Indemnified Tax or any Other Tax with respect to which the
Borrower has paid any amount pursuant to this Section 2.21, such Lender, Issuing
Bank or the Administrative Agent shall pay the amount of such refund (including
any interest received with respect thereto) to the Borrower within fifteen
(15) days after receipt thereof. A Lender, Issuing Bank, or the Administrative
Agent shall provide, at the sole cost and expense of the Borrower, such
assistance as the Borrower may reasonably request in order to obtain such a
refund; provided, however, that neither the Administrative Agent nor any Lender
or Issuing Bank shall in any event be required to disclose any information to
the Borrower with respect to the overall tax position of the Administrative
Agent, Issuing Bank, or such Lender.
          Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.19, 2.20 or 2.21, or
otherwise) at the applicable Payment Office prior to 1:00 p.m. (New York, New
York time, in the case of payments made to a Payment Office in the United
States, or 1:00 p.m. local time at any applicable Payment Office located outside
the United States) on the date when due, in immediately available funds, free
and clear of any defenses, rights of set-off, counterclaim, or withholding or
deduction of taxes. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.19,
2.20 and 2.21 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.

44



--------------------------------------------------------------------------------



 



          (b) All payments of Obligations shall be made in Dollars, except for
Loans funded, and reimbursement obligations with respect to Letters of Credit
issued, in Alternate Currencies, which shall be repaid, including interest
thereon, in the applicable Alternate Currency.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, and other
amounts not required to be applied in another manner ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans or fees that would result in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon or fees than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the

45



--------------------------------------------------------------------------------



 



Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c) and (d), 2.7(a), 2.22(d), 2.23(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          Section 2.23. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.23(d), agrees to
issue, amend, renew or extend, at the request of the Borrower, Letters of Credit
for the account of the Borrower on the terms and conditions hereinafter set
forth; provided, that (i) each Letter of Credit shall expire on the date that is
five (5) Business Days prior to the Revolving Commitment Termination Date; (ii)
each Letter of Credit shall be in a stated amount of at least $50,000 (or, in
the case of Letters of Credit issued in any Alternate Currency, a minimum amount
of such Alternate Currency with a comparable Dollar Equivalent of the preceding
amount, rounded upwards to the nearest 100,000 unit multiple in such Alternate
Currency); and (iii) the Borrower may not request any Letter of Credit, if,
after giving effect to such issuance (A) the Dollar Equivalent of the aggregate
LC Exposure would exceed the LC Commitment (B) the Dollar Equivalent of the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitment Amount or (C) the issuance of such Letter of Credit would
violate any legal or regulatory restriction then applicable to the Issuing Bank
or any Lender as notified by the Issuing Bank or such Lender to the
Administrative Agent before the date of issuance of such Letter of Credit.
Letters of Credit and any increases and extensions thereof hereunder may be
issued in face amounts of either Dollars or any other Alternate Currency;
provided, further, that the Dollar Equivalent amount of outstanding Revolving
Loans and Letters of Credit in any Alternate Currency determined, with respect
to each such Revolving Loan or Letter of Credit, in accordance with Section 2.27
on the date such Revolving Loan is funded, continued or converted, or the date
such Letter of Credit is issued, increased and extended, as applicable, shall
not exceed the Aggregate Revolving Commitment Amount (minus any outstanding
Swingline Loans) then in effect. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit (i) on the Closing Date with respect to all Existing Letters of Credit
and (ii) on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation. Each Letter of Credit shall be denominated in Dollars or in an
Alternate Currency.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance,
amendment, renewal or extension specifying the date (which

46



--------------------------------------------------------------------------------



 



shall be a Business Day) such Letter of Credit is to be issued (or amended,
extended or renewed, as the case may be), the expiration date of such Letter of
Credit, the amount of such Letter of Credit, the requested Currency for the face
amount of the Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. In addition to the satisfaction of the conditions
in Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall reasonably approve and that the Borrower shall
have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Issuing Bank shall
reasonably require (it being understood that, if requested by the Issuing bank,
the Borrower shall execute a letter of credit application and agreement on the
Issuing Bank’s standard form); provided, that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance, amendment,
renewal or extension of any Letter of Credit, the Issuing Bank will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received such notice and if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof. Unless the Issuing Bank has received
notice from the Administrative Agent on or before the Business Day immediately
preceding the date the Issuing Bank is to issue (or amended, extend or renew, as
the case may be) the requested Letter of Credit, directing the Issuing Bank not
to issue, amend, extend or renew the Letter of Credit because such action is not
then permitted hereunder because of the limitations set forth in Section 2.23(a)
or that one or more conditions specified in Article III are not then satisfied,
then, subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue, amend, extend or renew such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York, New York time) on the
Business Day immediately prior to the date on which such drawing is honored that
the Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Borrower
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing (in
case of a Letter of Credit payable in Dollars) or a Eurocurrency Rate Borrowing
with a rate of interest that would then be applicable hereunder for a
Eurocurrency Rate Loan having an Interest Period of one month (in case of a
Letter of Credit payable in any Currency other than Dollars), on the date on
which such drawing is honored in an exact amount due to the Issuing Bank plus
any reasonable out-of-pocket transaction costs incurred by the Issuing Bank to

47



--------------------------------------------------------------------------------



 



convert any LC Disbursement funded in Alternate Currency into Dollars; provided,
that for purposes solely of such Borrowing, the conditions precedent set forth
in Section 3.2 hereof shall not be applicable. The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan or Eurocurrency Rate Loan
(in the applicable Alternate Currency) included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.7. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
          (e) If for any reason a Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Borrowing should have occurred. Each Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including without limitation (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender or any
other Person may have against the Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
by the Borrower or any other Lender, (v) any amendment, renewal or extension of
any Letter of Credit or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. On the date that
such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.14(d).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of

48



--------------------------------------------------------------------------------



 



such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on any investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall bear interest. Interest
and profits, if any, on such investments shall accumulate in such account.
Moneys in such account shall be applied by the Administrative Agent to reimburse
the Issuing Bank for LC Disbursements for which it had not been reimbursed and
to the extent so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. To the extent any such cash collateral is
applied to the aforesaid and all such obligations are paid in full, so long as
no Event of Default exists, any remaining amounts shall be returned to the
Borrower upon Borrower’s request.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever (other than payment in full of such LC Disbursements) and
irrespective of any of the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

49



--------------------------------------------------------------------------------



 



     (iii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
     (v) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.23,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
     (vi) the existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the “Uniform Customs and
Practice for Documentary Credits” (1993 Revision), International Chamber of
Commerce Publication No. 500 (or such later revision as may be published by the
International Chamber of Commerce on any

50



--------------------------------------------------------------------------------



 



date any Letter of Credit may be issued) and (ii) to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 10.5.
          (k) The Borrower hereby (a) acknowledges that it may be requesting the
issuance of one or more Letters of Credit hereunder which will support a bank
guarantee issued by a local bank (or a local branch of the Issuing Bank) to a
beneficiary located in a jurisdiction where (i) applicable law extends the
period within which such beneficiary may claim under such bank guarantee beyond
its stated expiration date or (ii) local custom and practice is to issue such a
bank guarantee without a stated expiration date (either, collectively, “Extended
Claim Guarantees”; with the foregoing Letters of Credit being hereinafter
referred to collectively as “Extended Claim Letters of Credit”) and (b) agrees
that, notwithstanding anything to the contrary contained in this Agreement,
(x) the Issuing Bank may adjust the expiration date of any Extended Claim Letter
of Credit from the date requested by the Borrower to cover the entire period
within which claims under the Extended Claim Guarantee may, under such
applicable law, be made; provided that in any event such expiration date must
comply with the other requirements and limitations herein and (y) that the
foregoing requirements and limitations may result in an Extended Claim Letter of
Credit which will expire prior to the expiration date or other period within
claims under the Extended Claim Guarantee may be made.
          Section 2.24. Increase of Commitments; Additional Lenders; Release of
Collateral.
          (a) After the occurrence of an Investment Grade Rating Event and so
long as no Event of Default has occurred and is continuing, from time to time
after the Closing Date, Borrower may, upon at least 20 days’ prior written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender), propose to increase the Aggregate Revolving Commitments
by an amount not to exceed $100,000,000 (the amount of any such increase, the
“Additional Commitment Amount”). Each Lender shall have the right for a period
of 15 days following receipt of such notice, to elect by written notice to the
Borrower and the Administrative Agent to increase its Revolving Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.
          (b) If any Lender shall not elect to increase its Revolving Commitment
pursuant to subsection (a) of this Section 2.24, the Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders) which at the time agrees to, in the case of any
such Person that is an existing Lender, increase its Revolving Commitment and in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement; provided, however, that any bank or financial institution that
is not then an existing Lender under this Agreement must be acceptable to the
Administrative Agent, which acceptance shall not be unreasonably withheld or
delayed. The sum of the increases in the Revolving Commitments of the existing
Lenders pursuant to this subsection (b) plus the Revolving Commitments of the
Additional Lenders shall not in the aggregate exceed the unsubscribed amount of
the Additional Commitment Amount.

51



--------------------------------------------------------------------------------



 



          (c) An increase in the Aggregate Revolving Commitments pursuant to
this Section 2.24 shall become effective upon the receipt by the Administrative
Agent of a Joinder Agreement executed by the Borrower, by each Additional Lender
and by each other Lender whose Revolving Commitment is to be increased, setting
forth the new Revolving Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, together with Notes evidencing
such increase in the Commitments as may be requested by any such Lenders and
Additional Lenders, and such evidence of appropriate corporate authorization on
the part of the Borrower with respect to the increase in the Revolving
Commitments and such opinions of counsel for the Borrower with respect to the
increase in the Revolving Commitments as the Administrative Agent may reasonably
request.
          (d) Upon the acceptance of any such Joinder Agreement by the
Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such supplements or joinders and Schedule II shall automatically be
deemed amended to reflect the Revolving Commitments of all Lenders after giving
effect to the addition of such Revolving Commitments.
          (e) Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.24 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurocurrency Rate Loans then outstanding, the
Borrower shall prepay such Loans in their entirety and, to the extent the
Borrower elects to do so and subject to the conditions specified in Article III,
the Borrower shall reborrow Loans from the Lenders in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Lenders in proportion to
their respective Commitments after giving effect to such increase and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.
          (f) Notwithstanding anything to the contrary contained in this
Agreement, the Security Documents, any Loan Document or any other document
executed in connection herewith, upon the occurrence of an Investment Grade
Rating Event, all Collateral and the Security Documents shall be released
automatically without any further action. In connection with the foregoing, the
Collateral Agent shall, at Borrower’s expense, promptly execute and file in the
appropriate location and deliver to each such Guarantor or Guarantor’s designee
such termination and full or partial release statements or confirmations
thereof, as applicable, and do such other things as are necessary to release the
liens to be released pursuant hereto promptly upon the effectiveness of any such
release. Upon the occurrence of an Investment Grade Rating Event, the Collateral
Agent authorizes the Borrower and any Guarantor to execute and deliver and
record in its name and stead any such releases or statements as may be necessary
to evidence or confirm such release or discharge.
          Section 2.25. Mitigation of Obligations. If any Lender requests
compensation under Section 2.19, or if the Borrower is required to pay any
additional amount to any Lender or

52



--------------------------------------------------------------------------------



 



any Governmental Authority for the account of any Lender pursuant to
Section 2.21, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable under Section 2.19 or
Section 2.21, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation or
assignment.
          Section 2.26. Replacement of Lenders. If (a) any Lender or Issuing
Bank has demanded compensation or additional interest or given notice of its
intention to demand compensation or additional interest under Section 2.19, 2.21
or Section 2.28, (b) the Borrower is required to pay any additional amount to
any Lender or Issuing Bank under Section 2.20, (c) any Lender or Issuing Bank is
unable to submit any form or certificate required under Section 2.21 or
withdraws or cancels any previously submitted form with no substitution
therefor, (d) any Lender or Issuing Bank gives notice of any change in law or
regulations, or in the interpretation thereof, pursuant to Section 2.18, (e) any
Lender or Issuing Bank has been declared insolvent or a receiver or conservator
has been appointed for a material portion of its assets, business or properties,
(f) any Lender or Issuing Bank shall seek to avoid its obligation to make or
maintain Loans or issue Letters of Credit hereunder for any reason, including,
without limitation, reliance upon 12 U.S.C. § 1821(e) or (n) (1) (B), (g) any
taxes referred to in Section 2.21 have been levied or imposed (or the Borrower
determines in good faith that there is a substantial likelihood that such taxes
will be levied or imposed) so as to require withholding or deductions by the
Borrower or payment by the Borrower of additional amounts to any Lender or
Issuing Bank, or other reimbursement or indemnification of any Lender or Issuing
Bank, as a result thereof, (h) any Lender shall decline to consent to a
modification or waiver of the terms of this Agreement or any other Loan
Documents requested by the Borrower, (i) the Issuing Bank gives notice pursuant
to Section 2.23 that the issuance of the Letter of Credit would violate any
legal or regulatory restriction then applicable to such Issuing Bank, or (j) any
Lender is unable to fulfill its commitment under Section 2.27(a) to make
Alternate Currency Loans and such Alternate Currency Loans are deemed
unavailable in accordance with such Section, then and in such event, upon
request from the Borrower delivered to such Lender or Issuing Bank, and the
Administrative Agent, such Lender shall assign, in accordance with the
provisions of Section 10.4 and an appropriately completed Assignment Agreement,
all of its rights and obligations under the Loan Documents to another Lender or
a commercial banking institution selected by the Borrower and (in the case of a
commercial banking institution) reasonably satisfactory to the Administrative
Agent, in consideration for the payments set forth in such Assignment Agreement
and payment by the Borrower to such Lender of all other amounts which such
Lender may be owed pursuant to this Agreement, including, without limitation,
Sections 2.18, 2.19, 2.20, 2.21 or 2.28.
          Section 2.27. Alternate Currency Provisions.
          (a) Each Lender’s Pro Rata Share of each Alternate Currency Loan shall
be determined by reference to its Dollar Equivalent on the date each such
Alternate Currency Loan is made. As to any Alternate Currency Loan, each Lender
may elect to fulfill its commitment to make such Alternate Currency Loan by
causing an Applicable Lending Office to make such

53



--------------------------------------------------------------------------------



 



Alternate Currency Loan; provided, however, that no such election shall be made
if as a result thereof the Borrower would be required to pay United States
withholding taxes or any additional amounts. In the event that a Lender is
unable to fulfill its commitment to make such Alternate Currency Loan through
its Applicable Lending Office because of its inability to make loans in such
requested Currency, such Lender shall enter into a foreign exchange transaction
with the Administrative Agent for the Currency applicable to such Alternate
Currency Loan; provided, that if the Administrative Agent shall determine in its
reasonable credit judgment that it is unwilling to enter into such foreign
exchange transaction with such Lender, such Currency shall be deemed to be
unavailable to all Lenders and the Administrative Agent and the Lenders shall
have no obligation to make such Alternate Currency Loan.
          (b) If payment required by Borrower is not made in the Currency due
under this Agreement (the “Contractual Currency”) or if any court or tribunal
shall render against a Loan Party a judgment or order for the payment of amounts
due hereunder or under the other Loan Documents and such judgment is expressed
in a Currency other than the Contractual Currency, the Borrower shall indemnify
and hold the Lenders (including the Issuing Rank) harmless against any
deficiency incurred by the Lenders with respect to the amount received by the
Lenders to the extent the Exchange Rate at which the Contractual Currency is
convertible into the Currency actually received or the Currency in which the
judgment is expressed (the “Received Currency”) is not the reciprocal of the
Exchange Rate at which the Administrative Agent would be able to purchase the
Contractual Currency with the Received Currency, in each case on the Business
Day following receipt of the Received Currency in accordance with normal banking
procedures. If the court or tribunal has fixed the date on which the Exchange
Rate is determined for the conversion of the judgment Currency into the
Contractual Currency (the “Conversion Date”) and if there is a change in the
Exchange Rate prevailing between the Conversion Date and the date of receipt by
the Lenders, then the Borrower will, notwithstanding such judgment or order, pay
such additional amount (if any) as may be necessary to ensure that the amount
paid in the Received Currency when converted at the Exchange Rate prevailing on
the date of receipt will produce the amount then due to the Lenders from the
Borrower hereunder in the Contractual Currency.
          (c) If the Borrower shall wind up, liquidate, dissolve or become a
debtor in bankruptcy while there remains outstanding: (i) any amounts owing by
the Borrower or any Loan Party to the Lenders (including the Issuing Bank)
hereunder or under the other Loan Documents, (ii) any damages owing to the
Lenders (including the Issuing Bank) in respect of its breach of any of the
terms hereof, or (iii) any judgment or order rendered against a Loan Party in
respect of such amounts or damages, the Borrower shall indemnify and hold the
Lenders harmless against any deficiency with respect to the Contractual Currency
in the amounts received by the Lenders arising or resulting from any variation
as between: (i) the Exchange Rate at which the Contractual Currency is converted
into another currency (the “Liquidation Currency”) for purposes of such
winding-up, liquidation, dissolution or bankruptcy with regard to the amount in
the Contractual Currency due or contingently due hereunder or under the Notes or
under any judgment or order to which the relevant obligations hereunder or under
the Notes shall have been merged and (ii) the Exchange Rate at which
Administrative Agent would, in accordance with normal banking procedures, be
able to purchase the Contractual Currency with the Liquidation Currency at the
earlier of (A) the date of payment of such amounts or damages and (B) the final
date or dates for the filing of proofs of a claim in a winding-up,

54



--------------------------------------------------------------------------------



 



liquidation, dissolution or bankruptcy. As used in the preceding sentence, the
“final date” or dates for the filing of proofs of a claim in a winding-up,
liquidation, dissolution or bankruptcy shall be the date fixed by the liquidator
under the applicable law as being the last practicable date as of which the
liabilities of the Borrower may be ascertained for such winding-up, liquidation,
dissolution or bankruptcy before payment by the liquidator or other appropriate
person in respect thereof.
          (d) On the Closing Date, the available Alternate Currencies are Euros
and Pounds. The Administrative Agent and the Issuing Bank shall be entitled to
assume that such Currencies, and any other currencies requested by the Borrower
that all Lenders agree to provide, remain available to all Lenders until such
time as the Administrative Agent and the Issuing Bank actually receive written
notice to the contrary from any Lender. Upon receipt of any such notice, the
Administrative Agent shall promptly notify the Borrower, and thereafter no
additional Alternate Currency Loans in such Currency shall be made, and no
additional Alternate Currency Letters of Credit shall be issued. Any Alternate
Currency Loans in such Currency outstanding at the time such notice is received
shall remain outstanding until the end of the Interest Period related thereto,
subject to the provisions of Section 2.18(b), and then shall be repaid or
converted into a Eurocurrency Loan in Dollars or another Alternate Currency. Any
Alternate Currency Letters of Credit in such Currency outstanding at the time
such notice is received shall remain outstanding until the expiry date thereof
and may not be renewed or extended in such Currency.
          (e) Exchange Rates.
          (i) On each Determination Date, the Administrative Agent shall
determine the Exchange Rate as of such Determination Date with respect to all
Alternate Currencies. The Exchange Rates so determined shall become effective on
the first Business Day immediately following the relevant Determination Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date, and
shall for all purposes of this Agreement be the Exchange Rates employed in
determining the Dollar Equivalent of any amounts of such Alternate Currencies.
          (ii) Not later than 5:00 p.m. on each Determination Date, the
Administrative Agent shall (A) determine the Dollar Equivalent of the aggregate
principal amounts of the Revolving Loans and LC Exposures (after giving effect
to any Revolving Loans and/or Letters of Credit being made, issued, repaid, or
cancelled or reduced on such date), and (B) notify the Lenders and the Borrower
of the results of such determination and of the respective Exchange Rates as so
determined.
          Section 2.28. European Economic and Monetary Union.
          (a) Effectiveness of Provisions. The provisions of subsections
(b) through (i) below (inclusive) shall be effective upon the execution of this
Agreement, provided, that if and to the extent that any such provision relates
to any country (or the currency of such country) that is not a Participating
Member State upon the execution of this Agreement, such provision shall become
effective in relation to such country (and the currency of such country) at and
from the date on which such country becomes a Participating Member State.
          (b) Redenomination and Alternate Currencies. Each obligation of any
party under this Agreement which has been denominated in the National Currency
Unit of a non-member

55



--------------------------------------------------------------------------------



 



country which becomes a Participating Member State after the date of any
Alternate Currency Loan made in the National Currency Unit of such country shall
be Redenominated into the Euro Unit at the exchange rate set in accordance with
EMU Legislation, provided, that if and to the extent that any EMU Legislation
provides that an amount denominated either in the Euro or in the National
Currency Unit of a Participating Member State and payable within that
Participating Member State by crediting an account of a creditor can be paid by
a debtor either in the Euro Unit or in the National Currency Unit, each party to
this Agreement shall be entitled to pay or repay any such amount either in the
Euro Unit or in such National Currency Unit; provided, however, any amount paid
in a National Currency Unit shall be paid at the fixed exchange rate in order to
yield the required amount in Euros.
          (c) Loans. Any Alternate Currency Loan in the currency of a
Participating Member State shall be made in the Euro Unit, provided that any
Alternate Currency Loan may, if so requested by the Borrower, be made in the
National Currency Unit (based upon fixed exchange rate) of any Participating
Member State so long as such National Currency Unit continues to be readily
available as legal tender, is freely convertible and is not subject to exchange
controls.
          (d) Payment to the Lenders. Sections of this Agreement which provide
for payment or repayment in a National Currency Unit shall be construed so that,
in relation to the payment of any amount of Euro Units or National Currency
Units, such amount shall be made available to the Lenders (including the Issuing
Bank), in immediately available, freely transferable, cleared funds to such
account with each bank (in such principal financial center) as each Lender may
from time to time nominate for this purpose in accordance with this Agreement.
          (e) Payments by the Lenders Generally. With respect to the payment of
any amount denominated in the Euro or in a National Currency Unit, the Lenders
(including the Issuing Bank) shall not be liable to the Borrower in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by a Lender if
such Lender has made reasonable efforts to effect all relevant steps to achieve,
on the date required by this Agreement, the payment of such amount in
immediately available, freely transferable, cleared funds (in the Euro Unit or,
as the case may be, in a National Currency Unit) to the account with the bank in
the principal financial center in the Participating Member State which the
Borrower shall have specified for such purpose. In this paragraph, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as
such Lender may from time to time select for the purpose of clearing or settling
payment of the Euro.
          (f) Basis of Accrual. If the basis of accrual of interest or fees
expressed in this Agreement with respect to the currency of any country that
becomes a Participating Member State shall, in a Lender’s reasonable judgment,
be inconsistent with any convention or practice in the London Interbank Market
for the basis of accrual of interest or fees in respect of the Euro, or if
interest rate quotes for a National Currency Unit are no longer provided, such
convention or practice in the London Interbank Market shall replace such
expressed basis effective as of and from the date on which such country becomes
a Participating Member State; provided, that if any Alternate Currency Loan in
the currency of such country is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Alternate Currency Loan, at
the end of the then current Interest Period.

56



--------------------------------------------------------------------------------



 



          (g) Rounding and Other Consequential Changes. Without prejudice and in
addition to any method of conversion or rounding prescribed by any EMU
Legislation and without prejudice to the respective liabilities for Indebtedness
of the Borrower to the Lenders (including the Issuing Bank) and of the Lenders
to the Borrower under or pursuant to this Agreement,
          (i) each reference in this Agreement to a minimum amount (or an
integral multiple thereof) in a National Currency Unit to be paid to or by a
Lender shall be replaced by a reference to such reasonably comparable and
convenient amount (or an integral multiple thereof) in the Euro Unit as such
Lender may from time to time specify; and
          (ii) except as expressly provided in this Agreement, each provision of
this Agreement, including, without limitation, the right to combine currencies
to effect a set-off, shall be subject to such reasonable changes of
interpretation as Lenders may from time to time specify to be necessary or
appropriate to reflect the introduction of or changeover to the Euro in
Participating Member States.
          (h) Exchange Indemnification and Increased Costs. The Borrower shall
from time to time, upon demand from the Lenders (including the Issuing Bank),
pay to the Lenders the amount of any loss, expense or increased cost incurred
by, or of any reduction in any amount payable to or in the effective return of
its capital to, or of interest or other return, including principal foregone by
any Lender or its holding company as a result of the introduction of, changeover
to or operation of the Euro in any Participating Member State or the Borrower’s
election to borrow in a National Currency Unit and repay in the Euro or to
borrow in the Euro and repay in a National Currency Unit other than any such
cost or reduction or amount foregone reflected in the associated interest rate.
          (i) Further Assurances. Borrower agrees, at the request of the
Administrative Agent or a Lender, at the time of or at any time following the
implementation of any EMU Legislation, to enter into an agreement amending this
Agreement in order to reflect the implementation of the EMU Legislation and to
place the parties hereto in the position they would have been in had such EMU
Legislation not been implemented.
          (j) Payment Limitations. If the Issuing Bank or any Lender makes such
a claim for compensation under this Section, it shall provide to the Borrower a
certificate executed by an officer of such Person setting forth the amount of
such loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) no later than one
hundred and twenty (120) days after the event giving rise to the claim for
compensation. In any event, the Borrower shall not have any obligation to pay
any amount with respect to claims accruing prior to the 120th day preceding such
written demand.

57



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
          Section 3.1. Conditions To Initial Borrowing. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or SunTrust Capital Markets,
Inc., as Arranger for which invoices (including estimated expenses) have been
presented to the Borrower no later than 2 days before the Closing Date.
          (b) The Administrative Agent or the Collateral Agent (or their
counsel) shall have received the following:
     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto;
     (ii) duly executed Revolving Credit Notes payable to those Lenders
requesting the same and the Swingline Note payable to the Swingline Lender;
     (iii) the Subsidiary Guaranty Agreement duly executed by each Guarantor;
     (iv) the Pledge Agreement duly executed by the Borrower and each Guarantor,
together with (i) original stock certificates evidencing the issued and
outstanding shares of Capital Stock pledged to the Collateral Agent to the
Pledge Agreement, and (ii) stock powers or other appropriate instruments of
transfer executed in blank;
     (v) the Security Agreement duly executed by the Borrower and each
Guarantor, together with (i) UCC financing statements and other applicable
documents under the laws of the jurisdictions with respect to the perfection of
the Liens granted under the Security Agreement, as required in order to perfect
such Liens, (ii) copies of UCC, tax, and judgment search reports in all
necessary or appropriate jurisdictions and under all legal and trade names of
the Loan Parties requested by the Lenders, indicating that there are no prior
Liens on any of the Collateral other than Permitted Liens, (iii) a Perfection
Certificate duly completed and executed by the Loan Parties, and (iv) duly
executed Copyright Security Agreements, Patent Security Agreements and Trademark
Security Agreements, if applicable;
     (vi) duly executed termination and payoff letters, in form and substance
satisfactory to the Administrative Agent, executed by each lender holding credit
facilities or Indebtedness to be terminated or refinanced on the Closing Date,
together with all releases, terminations or other documents reasonably required
by the Administrative

58



--------------------------------------------------------------------------------



 



Agent to evidence the termination and payoff of such credit facilities or
Indebtedness; other than outstanding letters of credit (i) which have been cash
collateralized in a manner satisfactory to the Administrative Agent, (ii) which
have been assumed as a part of the obligations under the LC Commitments, or
(iii) pursuant to which a letter of credit has been issued under the LC
Commitments backstopping each such outstanding letter of credit.
     (vii) certificates of insurance issued by Borrower’s broker on behalf of
insurers of the Borrower and all Subsidiaries, describing in reasonable detail
the types and amounts of insurance (property and liability, and flood insurance
where applicable) maintained by the Borrower and all Subsidiaries, naming the
Collateral Agent as additional insured and/or loss payee, as appropriate;
     (viii) such financial information with respect to the Borrower or its
Subsidiaries as the Administrative Agent may reasonably request;
     (ix) a certificate of the Secretary or Assistant Secretary of each Loan
Party attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
     (x) to the extent not delivered under clause (ix) certified copies of the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of each Loan Party,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party and each other jurisdiction where such Loan Party is required to be
qualified to do business as a foreign corporation where the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
     (xi) a favorable written opinion of Baker Botts LLP, and local counsel to
the Loan Parties and/or their Subsidiaries, addressed to the Administrative
Agent and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request,
including, without limitation, a no conflicts opinion with respect to other
material agreements;
     (xii) Evidence reasonably satisfactory to the Administrative Agent as to
the absence of any default or event of default existing under those certain 6
1/8% Senior Notes Due 2013 (the “Senior Notes”) issued by the Borrower pursuant
to the Indenture;
     (xiii) a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects. except the extent
limited to an earlier date and (z) since the date of the

59



--------------------------------------------------------------------------------



 



financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
     (xiv) a duly executed Notice of Borrowing;
     (xv) a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds hereof;
     (xvi) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing;
     (xvii) a duly completed and executed certificate of the type described in
Section 5.1(c) including calculations of the financial covenants set forth in
Article VI hereof as of March 31, 2006;
     (xviii) the most current information available as of August 2, 2006 in
respect of certain inquiries or investigations by the Securities and Exchange
Commission and the Department of Justice then pending or threatened in respect
of the Borrower or its Subsidiaries and any other related investigations (the
“Disclosed Items”), and since such date there shall not have been any adverse
developments or occurrences (excluding any such developments or occurrences that
were expressly identified and described in the Disclosed Items) in respect of
any such matters that has had or could reasonably be expected to cause a
Material Adverse Effect; and
     (xix) certified copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other material agreements, documents
and instruments to which any Loan Party or any of its assets are bound.
     (c) No action, suit, investigation or proceeding shall be pending or
threatened in any court or before any arbitrator, governmental authority, the
Department of Justice, or the Securities and Exchange Commission that could
reasonably be expected to have a Material Adverse Effect, excluding in each case
the effects of the matters as described in the Disclosed Items.
     (d) The Administrative Agent shall have completed its due diligence, with
results reasonably satisfactory to the Administrative Agent, with respect to any
pending Securities and Exchange Commission or other governmental investigations
or inquiries existing on the Closing Date.

60



--------------------------------------------------------------------------------



 



     Section 3.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
     (a) at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
     (b) as of the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, all representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, extension or renewal of such Letter of Credit, in
each case before and after giving effect thereto except to the extent limited to
a prior date;
     (c) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect (excluding the effects of the
matters as described in the Disclosed Items, and there shall have been no
adverse developments or occurrences in respect of any such matters that has had
or could reasonably be expected to have a Material Adverse Effect); and
     (d) the Borrower shall have delivered the required Notice of Borrowing;
     Each Borrowing and each issuance, amendment, extension or renewal of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.
     Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents referred to in Section 3.1,
unless otherwise specified, shall be delivered to the Administrative Agent or
the Collateral Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and each
Lender as follows:
     Section 4.1. Existence; Power. Each of the Borrower and its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, in
each case, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action, as the case may be. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under the Indenture or
any other indenture, material agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Permitted Liens.
     Section 4.4. Financial Statements. The audited consolidated balance sheet
of the Borrower and its Subsidiaries as of March 31, 2006 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since March 31, 2006, there has been no event with respect
to the Borrower and its Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect (excluding the effects of the matters
as described in the Disclosed Items).
     Section 4.5. Litigation and Environmental Matters.
     (a) Except as disclosed in Borrower’s filings with the Securities and
Exchange Commission, no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Borrower or any of its Subsidiaries as
to which there is a reasonable possibility of an adverse determination that
could reasonably be expected to have a Material Adverse Effect (excluding the
effects of the matters as described in the Disclosed Items) and the absence of
any pending or threatened litigation constituting an adverse development or
occurrence in respect of any such Disclosed Items that has had or could
reasonably be expected to have a Material Adverse Effect.
     (b) Neither the Borrower nor any of its Subsidiaries (i) has become subject
to any Environmental Liability, (ii) has received notice of any claim with
respect to any Environmental Liability or (iii) knows of any basis for any
Environmental Liability except, in

62



--------------------------------------------------------------------------------



 



each case, where the failure to so comply or such Environmental Liability could
not reasonably be expected to have a Material Adverse Effect.
     Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all material
indentures, material agreements or other material instruments binding upon it or
its properties, except where non-compliance, could not reasonably be expected to
result in a Material Adverse Effect (excluding the effects of the matters as
described in the Disclosed Items).
     Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) otherwise subject to
any other regulatory requirement limiting its ability to incur or guarantee
Indebtedness or grant security interests in its property to secure such
Indebtedness or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith.
     Section 4.8. Taxes; Fees. The Borrower and its Subsidiaries have timely
filed or caused to be filed all federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, (except where being
contested in good faith by appropriate proceedings and subject to maintenance of
adequate reserves), in each case where the failure to file or pay could not
reasonably be expected to have a Material Adverse Effect.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U. Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect.

63



--------------------------------------------------------------------------------



 



     Section 4.11. Ownership of Property.
     (a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the
audited consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or permitted by the Loan Documents), in each case free and clear of Liens
prohibited by this Agreement, except where such failure could not reasonably be
expected to have a Material Adverse Effect.
     (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, free from burdensome restrictions, all material
patents, trademarks, service marks, trade names, copyrights and other
intellectual property, except where such failure could not reasonably be
expected to have a Material Adverse Effect, and the use thereof by the Borrower
and its Subsidiaries does not infringe on the rights of any other Person, except
where such infringement could not reasonably be expected to result in a Material
Adverse Effect.
     (c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (other than Kingsmill Insurance Company Limited), in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.
     Section 4.12. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate restrictions to which the Borrower or any
of its Subsidiaries is subject that could reasonably be expected to result in a
Material Adverse Effect. No written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
     Section 4.13. Labor Relations. There are no material labor disputes against
the Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its Subsidiaries, and no
significant claims of unfair labor practices, charges or grievances are pending
against the Borrower or any of its Subsidiaries, or to the Borrower’s knowledge,
threatened against any of them before any Governmental Authority that would
reasonably be expected to result in a Material Adverse Effect.
     Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and SPV and identifies each
Subsidiary that is a Guarantor, in each case as of the Closing Date.

64



--------------------------------------------------------------------------------



 



     Section 4.15. Insolvency. After giving effect to the execution and delivery
of the Loan Documents, the making of the Loans under this Agreement, neither the
Borrower nor its Subsidiaries, taken as a whole, will be “insolvent,” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay its debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.
     Section 4.16. OFAC. No Loan Party (i) is a Person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2, or (iii) is a Person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
     Section 4.17. Compliance with Patriot Act and Other Laws. Each Loan Party
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
     Section 4.18. Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the Lenders,
a legal, valid and enforceable security interest in the Pledged Collateral (as
defined in the Pledge Agreement) and, when certificates and other instruments
evidencing any portion of such Pledged Collateral are delivered to the
Collateral Agent, the Pledge Agreement shall constitute a perfected Lien on, and
security interest in, all right, title and interest of the pledgor thereunder in
such Pledged Collateral, in each case prior and superior in right to any other
Person, subject to Permitted Liens.
     (b) (i) The Security Agreement is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, (ii) when financing statements in appropriate form are filed in
the offices specified on Schedule 2 to the Perfection Certificate, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such Collateral
(other than the Intellectual Property (as defined in the Security Agreement)),
in each case prior and superior in right to any other Person, other than
Permitted Liens.

65



--------------------------------------------------------------------------------



 



     (c) When the filings in clause (b)(ii) above are made and when the Patent
Security Agreement and Trademark Security Agreement are filed in the United
States Patent and Trademark Office and the Copyright Security Agreement is filed
in the United States Copyright Office, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Intellectual Property (as defined in the Security
Agreement) in which a security interest may be perfected by filing, recording or
registering a security agreement, financing statement or analogous document in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case prior and superior in right to any other
Person, other than Permitted Liens.
          Section 4.19. Existing Indebtedness. Schedule 7.1 contains a complete
and accurate list of all Indebtedness outstanding as of the Closing Date, with
respect to the Borrower and its Subsidiaries, in each case in a principal amount
of $10,000,000 or more, and in each case showing the aggregate principal amount
thereof, the name of the respective borrower and any other entity which
guaranteed such Indebtedness, and the scheduled payments of such Indebtedness.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 5.1. Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, (without qualification as to
scope of audit or any going concern explanation or limitation) accompanied by a
certificate from the Borrower’s certified public accountant stating that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;

66



--------------------------------------------------------------------------------



 



     (c) concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer, treasurer or controller of the Borrower;
     (d) promptly following any reasonable request therefor, such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request; and
     (e) concurrently with the delivery of the financial statements referred to
in clause (a) and (b) above, a certificate of the chief financial officer or
treasurer or controller (a) certifying as to the accuracy of such financial
statements and otherwise consistent with the applicable requirements of the
Securities and Exchange Commission, (b) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (c) setting forth
in reasonable detail calculations, made consistent with the terms of the
Agreement and otherwise using customary methods, demonstrating compliance with
the financial covenants and (d) stating whether any change in the application of
GAAP has occurred since the date of the Borrower’s audited financial statements
delivered in connection with the closing, and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.
     So long as the Borrower is required to file periodic reports under Section
13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.
     Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default or Event of Default;
     (b) any litigation or governmental proceeding of the type described in
Section 4.5;
     (c) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any other Indebtedness in an aggregate
principal amount exceeding $10,000,000 of the Borrower or any of its
Subsidiaries;
     (d) the occurrence of any event that has had or could reasonably be
expected to have, a Material Adverse Effect; and
     (e) any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
chief executive office, its principal place of business, (iii) in any Loan
Party’s identity or legal

67



--------------------------------------------------------------------------------



 



structure, (iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization,
in each case within thirty (30) days thereafter.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to do, or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.
     Section 5.4. Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect (excluding the effects of the matters as
described in the Disclosed Items).
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all Environmental
Liabilities, taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment could not
reasonably be expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account customary in the
businesses of the Borrower and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.
     Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender (if an Event of Default exists) may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if any Default or Event of Default has occurred and is continuing, no
prior notice shall be required. The Borrower will, and will cause

68



--------------------------------------------------------------------------------



 



each of the Guarantors to, permit any representative of the Administrative
Agent, or any Lender (if an Event of Default exists), to visit and inspect its
properties and to conduct audits of the Collateral (including any third party
evaluations by HeliValue$ or other similar auditor of aircraft granted as
collateral to cure any breach of the Collateral Asset Value Ratio), all at such
reasonable times as the Administrative Agent may reasonably request after
reasonable prior notice to the Borrower; provided, however, if a Default or an
Event of Default has occurred and is continuing, no prior notice shall be
required and no limitations as to times or frequency shall apply.
     Section 5.8. Maintenance of Properties; Insurance. The Borrower at all
times will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majuere, and
(b) maintain with financially sound and reputable insurance companies
(i) insurance with respect to its properties and business, and the properties
and business of its Subsidiaries, against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses operating in the same or similar locations and (ii) furnish to the
Administrative Agent no more frequently than annually a certificate of an
Authorized Officer of Borrower setting forth the nature and extent of all
insurance maintained by Borrower and its Subsidiaries in accordance with this
Section, and (c) name the Collateral Agent as additional insured on liability
insurance policies of the Borrower and its Subsidiaries and as loss payee
(pursuant to the loss payee endorsement approved by the Collateral Agent) on all
casualty and property insurance policies of the Borrower and its Subsidiaries in
each case, as appropriate respecting the Collateral.
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans to finance working capital needs, acquisitions,
capital expenditures and for other general corporate purposes of the Borrower
and its Subsidiaries. No part of the proceeds of any Loan or Letter of Credit
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X. All Letters of Credit will be used for general
corporate purposes.
     Section 5.10. [Intentionally Omitted].
     Section 5.11. Additional Subsidiaries.
     (a) In the event that, subsequent to the Closing Date, any Wholly Owned
Domestic Subsidiary becomes a Significant Subsidiary, whether pursuant to an
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders of such additional Wholly Owned Domestic
Subsidiary that is a Significant Subsidiary and (y) within twenty (20) Business
Days thereafter, the Borrower shall cause such Person (i) to join the Subsidiary
Guaranty Agreement as a new Guarantor by executing and delivering to the
Collateral Agent a supplement to the Subsidiary Guaranty Agreement, (ii) to
grant Liens in favor of the Collateral Agent in all of its personal property of
the types described in the Security Agreement by joining the Security Agreement,
executing and delivering Copyright Security Agreement, Patent Security Agreement
and Trademark Security Agreement (as applicable) and to file, or at the request
of the Collateral Agent to authorize the filing of, all such UCC financing
statements or

69



--------------------------------------------------------------------------------



 



similar instruments required by the Collateral Agent to perfect Liens in favor
of the Collateral Agent and granted under any of the Loan Documents, (iii) if
such Wholly Owned Domestic Subsidiary that is a Significant Subsidiary owns
Capital Stock in another Person, to join in the Pledge Agreement to pledge such
100% of the Capital Stock, and (iv) to deliver all such other documentation
(including without limitation, lien searches, legal opinions, and certified
organizational documents) and to take all such other actions as such Wholly
Owned Domestic Subsidiary would have been required to deliver and take pursuant
to Section 3.1 if such Wholly Owned Domestic Subsidiary had been a Loan Party on
the Closing Date. In addition, within twenty (20) Business Days after the date
such Person becomes a Wholly Owned Domestic Subsidiary of the Borrower, the
Borrower shall, or shall cause the Wholly Owned Domestic Subsidiary owning such
Person, to pledge all of the Capital Stock of such Person to the Collateral
Agent as security for the Obligations by executing and delivering an amendment
or supplement to the Pledge Agreement, in form and substance satisfactory to the
Collateral Agent, and to deliver the original stock certificates evidencing such
Capital Stock to the Collateral Agent, together with appropriate stock powers
executed in blank.
     (b) In the event that, subsequent to the Closing Date, any Person becomes a
First-Tier Foreign Subsidiary of the Borrower or any Guarantor, whether pursuant
to an acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) no later than twenty
(20) Business Days after such Person becomes a First-Tier Foreign Subsidiary, or
if the Administrative Agent determines in its sole discretion that the Borrower
is working in good faith, such longer period as the Administrative Agent shall
permit not to exceed thirty (30) additional days, the Borrower shall, or shall
cause its Wholly Owned Domestic Subsidiary owning such Person to, (i) pledge
sixty-five percent (65%) of the voting Capital Stock of such First-Tier Foreign
Subsidiary to the Collateral Agent as security for the Obligations and the
obligations under the LCF Facility pursuant to an amendment or supplement to the
Pledge Agreement, or a separate pledge agreement, in either case in form and
substance reasonably satisfactory to the Collateral Agent and the Required
Lenders, (ii) deliver the original stock certificates evidencing such pledged
Capital Stock, together with appropriate stock powers executed in blank and
(iii) deliver all such other documentation (including without limitation, lien
searches, legal opinions, landlord waivers, and certified organizational
documents) and to take all such other actions as Borrower or such Wholly Owned
Domestic Subsidiary would have been required to deliver and take pursuant to
Section 3.1 if such First-Tier Foreign Subsidiary had been a First-Tier Foreign
Subsidiary on the Closing Date.
     (c) The Borrower agrees that, following the delivery of any Security
Documents required to be executed and delivered by this Section 5.12, the
Collateral Agent shall have a valid and enforceable, first priority perfected
Lien on the property required to be pledged pursuant to clause (a) and
(b) above, free and clear of all Liens other than Permitted Liens. All actions
to be taken pursuant to this Section 5.12 shall be at the expense of the
Borrower or the applicable Loan Party, and shall be taken to the reasonable
satisfaction of the Collateral Agent.
     (d) Notwithstanding the foregoing, at any time that the Total Assets of
Bristow International Limited exceed $1,000,000, (x) the Borrower shall promptly
notify the Administrative Agent and the Lenders thereof and (y) no later than
twenty (20) Business Days after Bristow International Limited’s Total Assets
exceed $1,000,000, or if the Administrative Agent determines in its sole
discretion that the Borrower is working in good faith, such longer

70



--------------------------------------------------------------------------------



 



period as the Administrative Agent shall permit not to exceed thirty
(30) additional days, the Borrower shall (i) pledge sixty-five percent (65%) of
the voting Capital Stock of Bristow International Limited to the Collateral
Agent as security for the Obligations and the obligations under the LCF Facility
pursuant to an amendment or supplement to the Pledge Agreement, or a separate
pledge agreement, in either case in form and substance reasonably satisfactory
to the Collateral Agent and the Required Lenders, (ii) deliver the original
stock certificates evidencing such pledged Capital Stock, together with
appropriate stock powers executed in blank and (iii) deliver all such other
documentation (including without limitation, lien searches, legal opinions,
landlord waivers, and certified organizational documents) and to take all such
other actions as Borrower would have been required to deliver and take pursuant
to Section 3.1 if the Capital Stock of Bristow International Limited had been
pledged on the Closing Date.
     Section 5.12. Further Assurances. Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be reasonably required under any
applicable law, or which the Administrative Agent, the Collateral Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Security Documents or the validity or priority of an such
Lien, all at the expense of the Loan Parties. Borrower also agrees to provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
     Section 5.13. Post Closing Covenant. On or prior to the fortieth (40th) day
following the Closing Date the Borrower shall deliver duly executed landlord
waivers with respect to all material Collateral of the Borrower and the other
Loan Parties at leased locations or other locations not owned by the Borrower
and the other Loan Parties in fee simple (other than the New Iberia, Louisiana
location). On or prior to the ninetieth (90th) day following the Closing Date
the Borrower shall deliver (i) duly executed landlord waivers with respect to
all material Collateral of the Borrower and the other Loan Parties at the New
Iberia, Louisiana location and (ii) duly executed original intercompany notes
for all intercompany indebtedness evidenced by notes, along with duly executed
allonges. On or prior to the fourteenth (14th) day following the Closing Date,
the Borrower shall deliver to the Collateral Agent a duly executed Control
Account Agreement with respect to the Borrower’s account with State Street Bank
and Trust Company.
ARTICLE VI
FINANCIAL COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1. Leverage Ratio. The Borrower will maintain at all times a
Leverage Ratio of not greater than:

71



--------------------------------------------------------------------------------



 



          Fiscal Quarter   Leverage Ratio
Each Fiscal Quarter ending on or
    4.25:1.00  
prior to June 30, 2007
       
 
       
Each Fiscal Quarter ending after
    4.00:1.00  
June 30, 2007
       

provided, that, notwithstanding the foregoing, if the Borrower completes an
offering of common stock to the public pursuant to a registration statement
filed with the Securities and Exchange Commission in which the aggregate cash
proceeds to the Borrower (net of any underwriting, discounts or expenses) equals
or exceeds $50,000,000, the Borrower and its Subsidiaries shall be required to
maintain a Leverage Ratio of no greater than 4.00:1.00 for each period ending
after such offering.
     Section 6.2. Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30,
2006, an Interest Coverage Ratio of not less than 3.00:1.00.
     Section 6.3. Consolidated Net Worth. The Borrower will not permit its
Consolidated Net Worth at any time to be less than an amount equal to the sum of
(i) $485,216,000, plus (ii) as of the end of each Fiscal Quarter, 50% of the
positive cumulative Consolidated Net Income, commencing with the Fiscal Quarter
ending June 30, 2006; plus (iii) 100% of the amount by which the Borrower’s
“total stockholders’ equity” is increased as a result of any public or private
offering of Capital Stock of the Borrower after the March 31, 2006. Promptly
upon the consummation of such offering, the Borrower shall notify the
Administrative Agent in writing of the amount of such increase in “total
stockholders’ equity”.
     Section 6.4. Collateral Asset Value. At all times that the Borrower’s
Additional Permitted Investments exceed 5% of the Borrower’s Consolidated Net
Tangible Assets, the Borrower shall maintain a ratio of Collateral Asset Value
to Senior Secured Debt, as of the most recently completed fiscal quarter for
which financial statements are available, of at least 1.20:1.00; provided, that,
notwithstanding the foregoing, as of any date of determination, the actual
principal amount of Senior Secured Debt outstanding shall be used in determining
the ratio of Collateral Asset Value to Senior Secured Debt.
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1. Indebtedness. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness created incurred pursuant to the Loan Documents and the
Letter of Credit Facility;

72



--------------------------------------------------------------------------------



 



     (b) Indebtedness set forth on Schedule 7.1 and existing on the Closing Date
(and all extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof);
     (c) Hedging Obligations entered into with any Person in the ordinary course
of business and not for speculation;
     (d) intercompany Indebtedness of the Borrower owing to any Subsidiary or
SPV, intercompany Indebtedness of any Guarantor owing to the Borrower or any
other Subsidiary or SPV or intercompany Indebtedness of any Subsidiary (that is
not a Guarantor) owing to any other Subsidiary (that is not a Guarantor);
     (e) intercompany Indebtedness of any Subsidiary (that is not a Guarantor)
or any SPV owing to the Borrower or any Guarantor, including Guarantees thereof,
so long as such Indebtedness and Guarantees are permitted pursuant to
Section 7.4 below;
     (f) Indebtedness represented by sale-lease back transactions, other
Off-Balance Sheet Liabilities constituting Indebtedness, capitalized lease
obligations, mortgage financings or purchase money financings, and unsecured
Indebtedness represented by private placements or public debt issuances, in each
case incurred for the purpose of financing the acquisition of businesses and
assets for use in the businesses of the Borrower and its Subsidiaries, in an
aggregate amount outstanding at any time not to exceed $200,000,000;
     (g) Indebtedness of any person which becomes a Subsidiary of the Borrower
after the Closing Date; provided, that (A) such Indebtedness exists at the time
that such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary, and (B) the aggregate
principal amount of all such Indebtedness shall not exceed $40,000,000
outstanding at any time; or
     (h) other unsecured Indebtedness in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding.
     Section 7.2. Negative Pledge. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except for
Permitted Liens.
     Section 7.3. Fundamental Changes.
     (a) The Borrower will not, and will not permit any Significant Subsidiary
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Significant
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Significant Subsidiary may merge with
a Person if the Borrower (or such Subsidiary if the Borrower is not a party to
such merger) is the surviving Person, (ii) any Significant Subsidiary may merge
into another Subsidiary; provided,

73



--------------------------------------------------------------------------------



 



that if any party to such merger is a Loan Party, the surviving Person shall be
a Loan Party, (iii) any Significant Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Loan Party, (iv) any Significant Subsidiary (other than a Loan Party) may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4,
(v) subject to Section 2.13, sales and other disposition of property that the
Borrower or its Subsidiaries reasonably determine is obsolete and no longer
useful in the ordinary course of its business and (vi) so long as no Default or
Event of Default exists or would result therefrom, the Borrower or any
Significant Subsidiary may sell, transfer, lease or otherwise dispose of Grasso
Corporation, Grasso Production Management, Inc., Medic Systems, Inc. or Turbo
Engines, Inc. or all or substantially all of their respective assets; provided,
that the consideration received for any such sale of assets or stock shall be in
an amount at least equal to the fair market value thereof as determined by
Borrower’s board of directors.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any type of business other than the helicopter services and production
management businesses conducted by the Borrower or its Subsidiaries as of
August 2, 2006 and businesses reasonably related thereto.
     Section 7.4. Loans and Other Investments, Etc. The Borrower will not, and
will not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any Capital Stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment (other than Permitted
Investments) in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:
     (a) Borrower may Guarantee unfunded pension obligations of the Borrower’s
Subsidiaries with respect to Plans in existence on the Closing Date;
     (b) Borrower and its Subsidiaries may make and permit to exist Investments
in Borrower and the Guarantors;
     (c) Investments set forth on Schedule 7.4 and existing on the Closing Date
in an aggregate amount equal to the amount outstanding on the Closing Date as
shown on such Schedule 7.4; and
     (d) Borrower and its Subsidiaries may make and permit to exist additional
Investments in any other Person (“Additional Permitted Investments”) in an
aggregate amount up to 5% of its Consolidated Net Tangible Assets (measured at
the time of the Investment) and, so long as the Borrower and the Guarantors are
in compliance with the Collateral Asset Value Ratio, other Additional Permitted
Investments in excess of 5% of its Consolidated Net Tangible Assets.

74



--------------------------------------------------------------------------------



 



In connection with any Investment allowed in clause (d) above in excess of
$25,000,000, prior to making any such Investment, the Borrower shall provide the
Administrative Agent a certificate demonstrating continued compliance, on a pro
forma basis, with the Collateral Asset Value to Senior Secured Debt ratio
required by Section 6.4 immediately after giving effect to such Investment and
related transactions.
     Section 7.5. Restricted Payments. The Borrower will not, declare or make,
or agree to pay or make, directly or indirectly, any dividend on any class of
its stock, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), other than
(i) dividends and other distributions paid in kind or in capital stock,
(ii) payments on Permitted Subordinated Debt to the extent permitted under the
subordination terms of such Indebtedness approved by the Lenders, (iii) the
cashless exercise of options, warrants, conversion and other rights or tax
withholding with respect to the exercise of stock awards, (iv) severance,
settlement or similar payments made to former employees in an aggregate amount
not to exceed $5,000,000 in any Fiscal Year, and (v) so long as no Event of
Default has occurred and is continuing, dividends paid in respect of Capital
Stock that is neither common stock nor Disqualified Stock in an amount not to
exceed $15,000,000 during any Fiscal Year, and (vi) other dividends in respect
of the Borrower’s Capital Stock in an amount not to exceed $5,000,000 in any
Fiscal Year.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s common stock to any Person other than the Borrower or a
Loan Party (or to qualify directors if required by applicable law), other than
sale-lease back transactions permitted by this Agreement, Designated Asset
Sales, sales of inventory in the ordinary course of business, and sales and
other transactions permitted pursuant to Section 7.3 above.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than Wholly-Owned Subsidiaries), except (a) in the ordinary
course of business at prices and on terms and conditions, taken as a whole, not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any other Loan Party not involving any other Affiliates
and (c) any Restricted Payment permitted by Section 7.5.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any consensual agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, in favor of the Collateral Agent to secure all or any
portion of the Secured Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions

75



--------------------------------------------------------------------------------



 



with respect to its Capital Stock, to make or repay loans or advances to the
Borrower or any other Subsidiary, to Guarantee Indebtedness of the Borrower or
any other Subsidiary or to transfer any of its property or assets to the
Borrower or any Subsidiary of the Borrower; provided, that (i) the foregoing
shall not apply to restrictions or conditions imposed by law or by this
Agreement, any other Loan Document, the Letter of Credit Facility or the
Indenture and renewals, refinancing and rearrangement thereof is similar in
scope, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or the assets that are sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to customary restrictions and
conditions contained joint venture agreements and similar agreements that
reflect the transfer of interests in or assets of the joint venture, (iv) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Subsidiary to make such
payments or provisions that require that a certain amount of capital be
maintained, or prohibit the return of capital to shareholders above certain
dollar limits; and (v) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.
     Section 7.9. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions not for speculative purposes entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its obligations or operations.
     Section 7.10. Amendment to Material Documents. The Borrower will not amend,
modify or waive any of its rights under (a) its certificate of incorporation,
bylaws or other organizational documents in a manner materially adverse to the
interests of the Lenders, or (b) the Indenture or agreements governing the terms
of Permitted Subordinated Debt, that would increase the interest rate thereof,
shorten the average life to maturity, impose additional covenants, or otherwise
be materially adverse to the interests of the Borrower or the Lenders
thereunder.
     Section 7.11. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the Fiscal Year end to December 31.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

76



--------------------------------------------------------------------------------



 



     (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
     (c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) shall
prove to be incorrect in any material respect when made or deemed made or
submitted; or
     (d) the Borrower shall fail to observe or perform any financial covenant,
negative covenant (other than the Collateral Asset Value Ratio limitation in
Section 6.4) or the Borrower’s covenant to maintain its existence; or
     (e) any breach of the Collateral Asset Value ratio in Section 6.4 where the
Borrower fails, within (i) 60 days if the Collateral Asset Value ratio is
greater than 1.1:1.0, or (ii) 45 days if the Collateral Asset Value ratio is
less than 1.1:1.0, but greater than 1.0:1.0, to (x) make the necessary reduction
in the aggregate amount of Senior Secured Debt outstanding in order to cure
non-compliance with such Collateral Asset Value ratio or (y) grant a first
priority security interest (subject to Liens set forth in paragraphs (i), (iii),
(v), paragraphs (viii) through (xiii), and paragraph (xv) of the definition of
“Permitted Liens”) in unencumbered aircraft having a book value equal to or
exceeding such amount as would be required in order to cure non-compliance with
such Collateral Asset Value ratio; or
     (f) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) (d) and (e) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent; or
     (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to make payments when due on any
Indebtedness (other than Non-Recourse Debt to the extent such Indebtedness is
permitted under the terms hereunder) which individually or in the aggregate the
principal amount thereof exceeds $10,000,000, or breach of any covenant
contained in any agreement relating to such Indebtedness causing or permitting
the acceleration of such Indebtedness after the giving of notice and the
expiration of any applicable grace period; or
     (h) the Borrower or any Guarantor shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely

77



--------------------------------------------------------------------------------



 



and appropriate manner, any proceeding or petition described in clause (i) of
this Section 8.1(h), (iii) apply for or consent to the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Guarantor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any board action for the purpose of effecting any of
the foregoing; or
     (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Guarantor or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
     (j) the Borrower or any Guarantor shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due; or
     (k) an ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $10,000,000; or
     (l) any final judgment or order for the payment of money in excess of
$10,000,000 or in the case of any final judgments, orders, fines, penalties,
awards or similar impositions for the payment of money levied in connection with
the Disclosed Items, $20,000,000 (but excluding any portion thereof that is
subject to insurance coverage within applicable policy limits and where the
insurer has not denied or contested coverage), which judgments, orders, fines,
penalties, awards or impositions remain in effect for 30 days without being
satisfied, discharged, stayed, deferred, or vacated; or
     (m) a Change in Control shall occur or exist; or
     (n) any Subsidiary Guaranty Agreement shall for any reason cease to be
valid and binding on, or enforceable against, any Loan Party, or any Loan Party
shall so state in writing, or any Loan Party shall seek to contest or terminate
its payment obligations under the Subsidiary Guaranty Agreement other than as
permitted by the Loan Documents;
     (o) any Lien purported to be created under any Security Document shall fail
or cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of (i) the
Collateral Agent’s failure to take any action reasonably requested by Borrower
in order to maintain a valid and perfected Lien on any Collateral (ii) any
action taken by the Collateral Agent to release any Lien on any Collateral or
(iii) as permitted in connection with the Loan Documents; or
     (p) an Event of Default shall occur and be continuing under any Loan
Document (other than this Agreement) or the Letter of Credit Facility;

78



--------------------------------------------------------------------------------



 



then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent or Collateral
Agent may, and upon the written request of the Required Lenders shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the Commitment of each
Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (h) or
(i) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.
     Section 8.2. Application of Proceeds from Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Collateral by
the Collateral Agent, the Administrative Agent or any of the Lenders after an
Event of Default arises shall be applied in the manner set forth in the
Collateral Agency Agreement.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of Administrative Agent.
     (a) Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of their
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of their duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
     (b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit

79



--------------------------------------------------------------------------------



 



issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term “Administrative Agent”, as used in this Article, included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.
     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

80



--------------------------------------------------------------------------------



 



     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The
Person serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The Person acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
     Section 9.7. Successor Administrative Agent.
     (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
     (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative

81



--------------------------------------------------------------------------------



 



Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents. If within
45 days after written notice is given of the retiring Administrative Agent’s
resignation under this Section 9.7 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.
     Section 9.8. Authorization to Execute other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
     Section 9.9. Documentation Agent; Syndication Agent. Each Lender agrees
that neither the Documentation Agent nor the Syndication Agent shall have any
duties or obligations under any Loan Documents to any Lender or any Loan Party.
ARTICLE X
MISCELLANEOUS
     Section 10.1. Notices.
          (a) Written Notices.
     (i) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  Bristow Group Inc.
 
  2000 W. Sam Houston Parkway S.
 
  Suite 1700
 
  Houston, Texas 77042
 
  Attention: Mr. Perry L. Elders
 
   
To the Administrative Agent
   
or Swingline Lender:
  SunTrust Bank
 
  303 Peachtree Street, N. E.
 
  Atlanta, Georgia 30308
 
  Attention: Mr. Joe McCreery

82



--------------------------------------------------------------------------------



 



     
 
  Telecopy Number: (404) 827-6270
 
   
With a copy to:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N. E./ 25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Doris Folsum
 
  Telecopy Number: (404) 658-4906
 
   
 
  and
 
   
 
  King & Spalding LLP
 
  1180 Peachtree Street, N.E.
 
  Atlanta, Georgia 30309
 
  Attention: Mr. Albert H. Conrad
 
  Telecopy Number: (404) 572-5128
 
   
To the Issuing Bank:
  SunTrust Bank
 
  25 Park Place, N. E./Mail Code 3706
 
  Atlanta, Georgia 30303
 
  Attention: John Conley
 
  Telecopy Number: (404) 588-8129
 
   
To the Swingline Lender:
  SunTrust Bank
 
  Agency Services
 
  303 Peachtree Street, N.E./25th Floor
 
  Atlanta, Georgia 30308
 
  Attention: Ms. Dorris Folsom
 
  Telecopy Number: (404) 658-4906
 
   
To any other Lender:
  the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
     (ii) Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the

83



--------------------------------------------------------------------------------



 



request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reasonable reliance in good faith upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
          (b) Electronic Communications.
     (i) Notices and other communications to the Administrative Agent, to the
Lenders, the Swingline Lender and the Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to the Administrative Agent, any
Lender, the Swingline Lender or the Issuing Bank pursuant to Article 2 unless
such Lender, the Swingline Lender, the Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications. The Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
     (ii) Unless the Administrative Agent and Borrower otherwise prescribe,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     Section 10.2. Waiver; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender (including the Swingline Lender in exercising any right or power
hereunder or under any other Loan Document, and no course of dealing between the
Borrower and the Administrative Agent or any Lender or the Issuing Bank, shall
operate as a waiver thereof, nor shall any single or

84



--------------------------------------------------------------------------------



 



partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
     (b) No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the date fixed for any
scheduled payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.22(c) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender, (vi) release any
Guarantor or limit the liability of any such Guarantor under the Subsidiary
Guaranty Agreement or any other guaranty agreement or other Loan Documents,
without the written consent of each Lender, except in connection with the sale
or other disposition of such Guarantor or as expressly permitted in this
Agreement or other Loan Documents, and (vii) release all or substantially all
collateral securing any of the Obligations or agree to subordinate any Lien in
such collateral to any other creditor of the Borrower or any Subsidiary other
than in accordance with the terms of the Loan Documents, without the written
consent of each Lender; provided further, that no such agreement shall amend,
modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no
longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3), and such
Lender shall have no other

85



--------------------------------------------------------------------------------



 



commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
     Section 10.3. Expenses; Indemnification.
     (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Collateral Agent, and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the Collateral Agent and their Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel) incurred by the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with the Loans made or any Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     The Borrower shall indemnify the Administrative Agent and the Collateral
Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable
allocated fees and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party or Related Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
(including without limitation any Extended Claim Letter of Credit) or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any Extended Claim Guarantee, (iv) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or Related Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of

86



--------------------------------------------------------------------------------



 



such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. The Borrower, upon
demand by the Administrative Agent, or a Lender or Issuing Bank at any time,
shall reimburse such Administrative Agent or such Lender or Issuing Bank for any
such reasonable legal or other expenses incurred in connection with
investigating or defending against any of the foregoing, except if the same is
excluded from indemnification pursuant to the provisions of the preceding
sentence. Each Indemnitee agrees to contest any indemnified claim if requested
by the Borrower, in a manner reasonably directed by the Borrower, with counsel
selected by the Indemnitee and approved by the Borrower, which approval shall
not be unreasonably withheld or delayed. Any Indemnitee that proposes or intends
to settle or compromise any such indemnified claim shall give the Borrower
written notice of the terms of such settlement or compromise reasonably in
advance of settling or compromising such claim or proceeding and shall obtain
the Borrower’s prior written consent thereto, which consent shall not be
unreasonably withheld or delayed; provided that the Indemnitee shall not be
restricted from settling or compromising any such claim if the Indemnitee waives
its right to indemnity from the Borrower in respect of such claim and such
settlement or compromise does not materially increase the Borrower’s liability
pursuant to this Section 10.3 to any related party of such Indemnitee.
     (b) The Borrower shall pay, and hold the Administrative Agent, the
Collateral Agent and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent, the
Collateral Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender under clauses (a), (b) or (c) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender in its capacity as
such.
     (d) To the extent permitted by applicable law, no party to this Agreement
or Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
     (e) All amounts due under this Section 10.3 shall be payable within ten
(10) business days after written demand therefor.

87



--------------------------------------------------------------------------------



 



     Section 10.4. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; provided, that such Lender shall
simultaneously assign its entire LCF Commitment in connection therewith; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, provided, that, such Lender shall assign
such portion of its rights

88



--------------------------------------------------------------------------------



 



and obligations with respect to its Commitment and its LCF Commitment on a pro
rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and
     (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.
     (iv) Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21 if such assignee is a Foreign Lender.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such

89



--------------------------------------------------------------------------------



 



Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent ten (10) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless the Borrower gives written notice
to the assigning Lender prior to such tenth (10th) Business Day that the
Borrower objects to such assignment.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
     (e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(c)
or (d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change

90



--------------------------------------------------------------------------------



 



any of the provisions of this Section 10.4 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any guarantor or limit the liability of any such
guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Guaranty Agreement or the other Loan Documents; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to paragraph (f) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.19, 2.20, and 2.21 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.4. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.22 as though it were a Lender.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.19, Section 2.21 and Section 2.27 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.21 unless the Borrower is notified of the participation sold to such
Participant and Borrower agrees and such Participant agrees, for the benefit of
the Borrower, to comply with Section 2.21(e) as though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.
     (b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES

91



--------------------------------------------------------------------------------



 



THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
     (c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being

92



--------------------------------------------------------------------------------



 



expressly waived by the Borrower to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of the Borrower at any time held or other obligations at
any time owing by such Lender and the Issuing Bank to or for the credit or the
account of the Borrower against any and all Obligations held by such Lender or
the Issuing Bank, as the case may be, irrespective of whether such Lender or the
Issuing Bank shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Obligations before applying such amounts
to any other Indebtedness or other obligations owed by the Borrower and any of
its Subsidiaries to such Lender or Issuing Bank.
     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.19, 2.20, 2.21, and
10.3 and Article IX shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and

93



--------------------------------------------------------------------------------



 



the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and each Lender agrees to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender, including without limitation accountants, legal
counsel and other advisors solely for purposes of evaluating such information,
(ii) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (iii) to the extent requested by any regulatory agency
or authority, (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 10.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder, and (ix) subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
     Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the

94



--------------------------------------------------------------------------------



 



name and address of such Loan Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Loan Party
in accordance with the Patriot Act. Each Loan Party shall, and shall cause each
of its Subsidiaries to, provide to the extent commercially reasonable, such
information and take such other actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.
     Section 10.15. Officer’s Certificates. It is not intended that any
certificate of any officer or director of the Borrower delivered to the
Administrative Agent or any Lender pursuant to this Agreement shall give rise to
any personal liability on the part of such officer or director.
     Section 10.16. Effect of Inclusion of Exceptions. It is not intended that
the specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.
(remainder of page left intentionally blank)

95



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

              BRISTOW GROUP INC.
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
            SUNTRUST BANK     as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
 
       
 
  By    
 
       
 
      Name:
 
      Title:

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Syndication Agent
and as a Lender
 
       
 
  By    
 
       
 
      Name:
 
      Title:

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL ASSOCIATION as a Documentation Agent
and as a Lender
 
       
 
  By    
 
       
 
      Name:
 
      Title:

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              WHITNEY NATIONAL BANK, as a Lender
 
       
 
  By    
 
       
 
      Name:
 
      Title:

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender
 
       
 
  By    
 
       
 
      Name:
 
      Title:

[SIGNATURE PAGE TO
REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

                                                  Pricing Level   I   II   III  
IV   V   VI
Rating Category
  BBB or higher/Baa2 or higher   BBB-/Baa3   BB+/Ba1   BB/Ba2   BB-/Ba3   Lower
than BB-/Ba3
 
                                               
Applicable Margin for Eurocurrency Rate Loans
    0.500 %     0.750 %     1.00 %     1.25 %     1.75 %     2.50 %
 
                                               
Applicable Margin for Base Rate Loans
    0.00 %     0.00 %     0.00 %     0.00 %     0.25 %     1.00 %
 
                                               
Applicable Margin for Letter of Credit Fees
    0.500 %     0.750 %     1.00 %     1.25 %     1.75 %     2.50 %
 
                                               
Applicable Percentage for Commitment Fee
    0.125 %     0.15 %     0.175 %     0.20 %     0.35 %     0.50 %

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS

          Lender   Revolving Commitment Amount
SunTrust Bank
  $ 24,000,000  
JPMorgan Chase Bank
  $ 20,000,000  
Wells Fargo Bank
  $ 20,000,000  
Whitney National Bank
  $ 20,000,000  
Bank of America
  $ 16,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING CREDIT NOTE

     
Revolving Commitment Amount
   
[U.S. $                      ]
  August 2, 2006

     FOR VALUE RECEIVED, the undersigned, BRISTOW GROUP INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the Revolving Commitment
Termination Date (as defined in the Revolving Credit Agreement, dated as of
August 2, 2006, (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, the
Lenders from time to time party thereto and SunTrust, as Administrative Agent
for the Lenders), the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the Borrower pursuant to the Credit Agreement, in lawful
money of the United States of America or in any applicable Alternate Currency as
may be required by the Credit Agreement, in any case in immediately available
funds, and to pay interest from the date hereof on the principal amount thereof
from time to time outstanding, in like funds, at said office, at the rate or
rates per annum and payable on such dates as provided in the Credit Agreement.
In addition, should legal action or an attorney-at-law be utilized to collect
any amount due hereunder, the Borrower further promises to pay costs of
collection, including the reasonable attorneys’ fees of the Lender as provided
in the Credit Agreement.
     Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
     All Borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
     This Revolving Credit Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. Capitalized
terms used in this Revolving Credit Note and not otherwise defined herein shall
have the respective meanings provided for such capitalized terms in the Credit
Agreement.

A-1



--------------------------------------------------------------------------------



 



     THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

            BRISTOW GROUP INC.
      By:           Name:           Title:        

A-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                                    Unpaid                      
      Principal     Name of Person           Amount and     Payments of    
Balance of     Making     Date     Type of Loan     Principal     Note    
Notation    
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWINGLINE NOTE

     
Swingline Commitment Amount
   
U.S. $5,000,000
                       , 2006

     FOR VALUE RECEIVED, the undersigned, BRISTOW GROUP INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK (the
“Swingline Lender”) or its registered assigns, at the office of SunTrust Bank
(“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the
Revolving Commitment Termination Date (as defined in the Revolving Credit
Agreement dated as of August 2, 2006 (as the same may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lenders from time to time party thereto and SunTrust, as
Administrative Agent for the Lenders), the aggregate unpaid principal amount of
all Swingline Loans made by the Swingline Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay costs of
collection, including the reasonable attorneys’ fees of the Swingline Lender as
provided in the Credit Agreement.
     Upon the occurrence of an Event of Default, the Borrower promises to pay
interest, on demand, at a rate or rates provided in the Credit Agreement.
     All Borrowings evidenced by this Swingline Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.
     This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain

B-1



--------------------------------------------------------------------------------



 



provisions of the Credit Agreement, all upon the terms and conditions therein
specified. Capitalized terms used in this Swingline Note and not otherwise
defined herein shall have the respective meanings provided for such capitalized
terms in the Credit Agreement.
     THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA.

            BRISTOW GROUP INC.
      By:           Name:           Title:        

B-2



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                                    Unpaid                      
      Principal     Name of Person           Amount and     Payments of    
Balance of     Making     Date     Type of Loan     Principal     Note    
Notation    
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
[date to be supplied]
     Reference is made to the Revolving Credit Agreement dated as of ___, 2006
(as amended and in effect on the date hereof, the “Credit Agreement”), among
Bristow Group Inc., a Delaware corporation, the Lenders from time to time party
thereto, and SunTrust Bank, as Administrative Agent for such lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.
     The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Revolving
Commitment of the Assignor on the Assignment Date and Revolving Loans owing to
the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date [, but excluding accrued interest and fees to and excluding
the Assignment Date]. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.21(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
Collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries

C-1



--------------------------------------------------------------------------------



 



or Affiliates or any other Person of any of their respective obligations under
any Loan Document.
     The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     Choose in the alternative [Alternative A: From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.] [Alternative B: From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.]
     This Assignment and Acceptance shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

C-2



--------------------------------------------------------------------------------



 



Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment:
(“Effective Date”):

                              Percentage Assigned of             Revolving
Commitment (set             forth, to at least 8 decimals, as             a
percentage of the aggregate             Revolving Commitments of all            
Lenders thereunder)     Principal Amount   including participations in LC
Facility   Assigned   Exposure Swingline Exposure
Revolving Loans:
    $       %  

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:        

            [Name of Assignee], as Assignee
      By:           Name:           Title:        

C-3



--------------------------------------------------------------------------------



 



     The undersigned hereby consent to the within assignment1:

                  Bristow Group Inc.       SunTrust Bank, as Administrative
Agent:
 
               
By:
          By:    
 
               
 
  Name:           Name:
 
  Title:           Title:
 
                            SunTrust Bank, as Issuing Bank:
 
               
 
          By:    
 
               
 
              Name:
 
              Title:

 

1   Consents to be included to the extent required by Section 10.4(b) of the
Credit Agreement.

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUBSIDIARY GUARANTY AGREEMENT
     THIS SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated as of ___ __,
2006, by and among BRISTOW GROUP INC., a Delaware corporation (the “Borrower”),
each of the subsidiaries of the Borrower listed on Schedule I hereto and each
other subsidiary of the Borrower hereafter a party hereto (each such subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”), and SUNTRUST
BANK, a Georgia banking corporation, as collateral agent (in such capacity, the
“Collateral Agent”) on its behalf and on behalf of (a) each of the banks and
other lending institutions (collectively, the “Lenders”) from time to time party
to the Revolving Credit Agreement, dated as of the date hereof, by and among
Borrower, the Lenders, and SunTrust Bank, as Administrative Agent (the
“Administrative Agent”), the issuing bank (the “Issuing Bank”) and the Swingline
lender (the “Swingline Lender”) (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) and (b) JPMorgan Chase Bank, N.A., as the
letter of credit issuing bank (the “LCF Issuing Bank”), and the other banks and
lending institutions (collectively, the “LCF Lenders”) from time to time party
to the Letter of Credit Facility Agreement, dated as of the date hereof, among
Borrower , the LCF Issuing Bank, the LCF Lenders, and SunTrust Bank, as
Administrative Agent (the “LCF Administrative Agent”) (as amended, restated,
supplemented or otherwise modified, the “Letter of Credit Facility”).
Capitalized terms defined in the Credit Agreement or the Letter of Credit
Facility and not otherwise defined herein, when used in this Agreement, shall
have the respective meanings provided for in the Credit Agreement or the Letter
of Credit Facility, as the case may be.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility in favor of the Borrower;
     WHEREAS, pursuant to the Letter of Credit Facility, the LCF Lenders have
agreed to provide a letter of credit facility in favor of the Borrower;
     WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from (i) the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank pursuant to
the Credit Agreement, and (ii) the issuance of LCF Letters of Credit by the LCF
Issuing Bank pursuant to the Letter of Credit Facility; and
     WHEREAS, it is a condition precedent to the obligations of (a) the
Administrative Agent, the Issuing Bank, the Swingline Lender, and the Lenders
under the Credit Agreement and (b) the LCF Administrative Agent, the LCF Issuing
Bank and the LCF Lenders under the Letter of Credit Facility that each Guarantor
execute and deliver to the Collateral Agent a Subsidiary Guaranty Agreement in
the form hereof, and each Guarantor wishes to fulfill said condition precedent;
and

D-1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in order to induce (a) the Lenders to extend the Loans and
the Issuing Bank to issue Letters of Credit and to make the financial
accommodations as provided for in the Credit Agreement, (b) the LCF Issuing Bank
to issue LCF Letters of Credit as provided for in the Letter of Credit Facility,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Guarantee. Subject to Section 12 and 23, each Guarantor
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, (i) the due and punctual payment
of (A) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursements or
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, (C) each payment required to be made by the Borrower
under the Letter of Credit Facility in respect of any LCF Letter of Credit, when
and as due, including payments in respect of reimbursement or disbursements,
interest thereon (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (D) all other Obligations (as such term is defined in the Credit
Agreement and Letter of Credit Facility) and other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Collateral Agent, Administrative Agent, Issuing Bank,
Swingline Lender, and the Lenders under the Credit Agreement and the other Loan
Documents, and the LCF Issuing Bank, Collateral Agent, LCF Administrative Agent,
and LCF Lenders under the Letter of Credit Facility and the LCF Documents,
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Loan Parties under or pursuant to the Credit Agreement
and the other Loan Documents and the Letter of Credit Facility and the other LCF
Documents; and (iii) the due and punctual payment and performance of all
obligations of the Borrower, monetary or otherwise, arising under any Hedging
Transactions (the Collateral Agent, the Administrative Agent, the Issuing Bank,
the Swingline Lender, the Lenders, the LCF Issuing Bank, the LCF Administrative
Agent, and the LCF Lenders, collectively, the “Secured Parties” and each
individually a “Secured Party”) (all the monetary and other obligations referred
to in the preceding clauses (i) through (iii) being collectively called the
“Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be increased, extended, renewed, or otherwise modified, in whole
or in part, without notice to or further assent from such Guarantor, and that
such Guarantor will remain bound upon its guarantee notwithstanding any
increase, extension, renewal or other modification of any Guaranteed
Obligations. Each payment made as provided in this Section 1 shall be paid in
lawful money of the United States of America

D-2



--------------------------------------------------------------------------------



 



or in any Alternate Currency, as the case may be, as the same is required by the
terms of the respective Loan Documents, LCF Documents, Hedging Documents (as
defined below), or other documents giving rise to the Guaranteed Obligations (in
any such case, the “Obligation Currency”). The obligations of the Guarantors
pursuant to this Section 1 are subject to the provisions of Section 12 and 23
below.
     Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of any
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other Guarantor under the provisions of
the Credit Agreement or any other Loan Document, or the Letter of Credit
Facility or any other LCF Document, or otherwise, (ii) the failure of any
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against the Borrower or any other Guarantor under the provisions or
any instruments, agreements or documents executed in connection with any Hedging
Transaction (each such document, a “Hedging Document”), (iii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, this Agreement, any other Loan Document or LCF Document, any
Hedging Document, or any other guarantee, including with respect to any other
Guarantor under this Agreement, or (iv) the failure to perfect any Security
Interest in, or the release of, any of the security held by or on behalf of the
Collateral Agent or any Secured Party.
     Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any Secured Party in favor of the Borrower, any
Guarantor or any other Person. Any and all payments by each Guarantor hereunder
shall be made in the Obligation Currency free and clear of, and without
deduction for, any set-off, counterclaim, or withholding so that, in each case,
each Secured Party will receive, after giving effect to any Taxes (but excluding
any Excluded Taxes) the full amount, in the Obligation Currency, that it would
otherwise be entitled to receive with respect to the Guaranteed Obligations (but
without duplication of amounts for Taxes already included in the Guaranteed
Obligations).
     Section 4. No Discharge or Diminishment of Guarantee. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible
performance or payment in full in cash of the Guaranteed Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Guaranteed Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the

D-3



--------------------------------------------------------------------------------



 



failure of the Collateral Agent or any Secured Party to assert any claim or
demand or to enforce any remedy under the Credit Agreement, any other Loan
Document, the Letter of Credit Facility, any other LCF Document, any Hedging
Document or any other guarantee, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission that
may or might in any manner or to the extent vary the risk of any Guarantor or
that would otherwise operate as a discharge of each Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of all the
Obligations).
     Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible performance
or payment in full in cash of the Guaranteed Obligations. The Collateral Agent
and the Secured Parties may, at their election and in accordance with the Loan
Documents, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with any other Loan Party or any other guarantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor or guarantor, as the case may be, or
any security.
     Section 6. Subordination. Upon payment by any Guarantor of any sums to the
Collateral Agent, all rights of such Guarantor against any Loan Party arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations. In addition, any Indebtedness of any Loan Party now or
hereafter held by any Guarantor is hereby subordinated effective upon the
occurrence and during the continuation of an Event of Default in right of
payment to the prior payment in full in cash of the Guaranteed Obligations. If
any amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such Indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Collateral Agent and the Secured Parties and shall forthwith be
paid to the Collateral Agent to be credited against the payment of the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents and the LCF Documents, as the case may be.
     Section 7. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed

D-4



--------------------------------------------------------------------------------



 



Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Collateral Agent or
the Secured Parties will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.
     Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Secured Party under this Agreement, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
     Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 9 shall be subrogated to the rights
of such Claiming Guarantor under Section 8 to the extent of such payment.
     Section 10. Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors to exercise its rights under
Section 8 and Section 9 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Guaranteed Obligations. Subject to
Section 12 and 23, no failure on the part of the Borrower or any Guarantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.
     Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement and the Letter
of Credit Facility are true and correct.

D-5



--------------------------------------------------------------------------------



 



     Section 12. Termination.
     (a) The guarantees made hereunder shall terminate, and Collateral Agent
shall release any Lien respecting the Collateral for the benefit of Collateral
Agent, any of the Lenders, Administrative Agent, Issuing Bank, Swingline Lender,
LCF Issuing Bank, or any of the LCF Lenders, when all the Guaranteed Obligations
(other than those Guaranteed Obligations relating to the Hedging Obligations)
have been performed or paid in full in cash and (i) the Lenders have no further
commitments under the Credit Agreement, the LC Exposure has been reduced to
zero, and the Issuing Bank has no further obligation to issue Letters of Credit
under the Credit Agreement, and (ii) the LCF Lenders have no further commitments
under the Letter of Credit Facility, the LCF LC Exposure has been reduced to
zero, and the LCF Issuing Bank has no further obligation to issue LCF Letters of
Credit under the Letter of Credit Facility; provided, that the guarantees made
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Lender or LCF Lender or any Guarantor upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.
     (b) Collateral Agent hereby agrees to release any Lien for the benefit of
Collateral Agent, any of the Lenders, Administrative Agent, Issuing Bank,
Swingline Lender, LCF Issuing Bank, or any of the LCF Lenders, against any part
of the Collateral sold or disposed of by a Loan Party if such sale or
disposition is permitted by this Agreement, the Credit Agreement, or the Letter
of Credit Facility (or permitted pursuant to a waiver, amendment, modification
of or consent to a transaction otherwise prohibited by any of such agreements)
or if such Collateral is or becomes Excluded Property (as defined in the
Security Agreement) and such release shall occur without any further action.
     (c) In the event of a dissolution, sale or other disposition (including by
way of merger or consolidation) of all or substantially all of the assets or all
of the Capital Stock of any Guarantor, if such sale or disposition is permitted
by this Agreement, the Credit Agreement, or the Letter of Credit Facility (or
permitted pursuant to a waiver, amendment, modification of or consent to a
transaction otherwise prohibited by any of such agreements), then such Guarantor
shall be released and relieved of any obligations under this Agreement without
any further action. Upon delivery by the Borrower to Collateral Agent of an
officers’ certificate to the effect of the foregoing, Collateral Agent shall
execute any documents reasonably required in order to evidence the release of
such Guarantor from its obligations hereunder. Any Guarantor not released from
its obligations hereunder shall remain liable for the full amount of the
Guaranteed Obligations, subject to Section 23.
     (d) In connection with the foregoing, the Collateral Agent shall promptly
execute and file in the appropriate location and deliver to each such Guarantor
or Guarantor’s designee such termination and full or partial release statements
or confirmations thereof, as applicable, and do such other things as are
necessary to release the liens and/or guarantees to be released pursuant hereto
promptly upon the effectiveness of any such release. The Collateral Agent
authorizes the Borrower and any Guarantor to execute and deliver and record in
its name and stead any such releases or statements as may be necessary to
evidence or confirm such release or discharge.

D-6



--------------------------------------------------------------------------------



 



     Section 13. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Collateral Agent, and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Guarantor, the Collateral Agent and the Secured Parties, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
its rights or obligations hereunder or any interest herein (and any such
attempted assignment shall be void). If all of the capital stock of a Guarantor
is sold, transferred or otherwise disposed of pursuant to a transaction
permitted by the Credit Agreement and the Letter of Credit Facility, such
Guarantor shall be released from its obligations under this Agreement without
further action. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the obligations of any other Guarantor
hereunder.
     Section 14. Waivers; Amendment.
     (a) No failure or delay of the Collateral Agent of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Guarantor on the one hand and Collateral Agent or any holder of any Note on the
other hand shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy hereunder, under any other Loan
Document, any other LCF Document or any Hedging Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies of the Collateral Agent hereunder and of the
Secured Parties under the other Loan Documents, the other LCF Documents and the
Hedging Documents, as applicable, are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Guarantor therefrom shall in
any event be effective unless the same shall be permitted by subsection
(b) below, and then such waiver and consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Guarantor in any case shall entitle such Guarantor to any other or further
notice in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between each
Guarantor with respect to which such waiver, amendment or modification relates
and the Collateral Agent.
     Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All

D-7



--------------------------------------------------------------------------------



 



communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
     Section 16. Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement. This Agreement constitutes the entire agreement among the parties
hereto regarding the subject matters hereof and supersedes all prior agreements
and understandings, oral or written, regarding such subject matter.
     Section 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
     Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and be governed by
the law (without giving effect to the conflict of law principles thereof) of the
State of New York.
     (b) Each Guarantor and the Collateral Agent hereby irrevocably and
unconditionally submit, for itself and its property, to the exclusive
jurisdiction of the United States courts located within the Southern district in
the State of New York, and of any state court of the State of New York located
in New York, New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, any other Loan
Document, any other LCF Document or any Hedging Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York state court or, to the extent permitted by
applicable law, such Federal court. Each Guarantor and the Collateral Agent
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement shall affect any right
that the Collateral Agent or any other Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement against any Guarantor or its
properties in the courts of any jurisdiction.
     (c) Each Guarantor and the Collateral Agent irrevocably and unconditionally
waive any objection which it may now or hereafter have to the laying of venue of
any

D-8



--------------------------------------------------------------------------------



 



such suit, action or proceeding described in paragraph (b) of this Section and
brought in any court referred to in paragraph (b) of this Section. Each party
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (d) Each Guarantor and the Collateral Agent irrevocably consent to the
service of process in the manner provided for notices in Section 10.1 of the
Credit Agreement. Nothing in this Agreement will affect the right of the
Collateral Agent or any other Secured Party to serve process in any other manner
permitted by law.
     Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY OTHER LCF DOCUMENT, OR ANY HEDGING
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND THE HEDGING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
     Section 21. Additional Guarantors. Pursuant to the requirements of the
Credit Agreement and Letter of Credit Facility, each Significant Subsidiary that
is a Wholly Owned Domestic Subsidiary and was not a Guarantor on the date of
this Agreement is required to enter into this Agreement as a Guarantor upon
becoming a Significant Subsidiary. Upon execution and delivery after the date
hereof by the Collateral Agent and such Significant Subsidiary of an instrument
in the form of Annex 1, such Significant Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.
     Section 22. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Secured Party to or
for the credit or the account of any Guarantor against any or all the Guaranteed
Obligations of such Guarantor now or hereafter existing under this Agreement,
the other Loan Documents, the other LCF Documents and the Hedging Documents held
by such Secured Party, irrespective of whether or not such

D-9



--------------------------------------------------------------------------------



 



Person shall have made any demand under this Agreement, any other Loan Document,
any other LCF Document or any Hedging Document and although such Guaranteed
Obligations may be unmatured. The rights of each Secured Party under this
Section 22 are in addition to other rights and remedies (including other rights
of setoff) that such Secured Party may have.
     Section 23. Maximum Obligations.
     (a) Notwithstanding anything to the contrary contained herein, it is the
intent of each Guarantor and the Collateral Agent that each Guarantor’s maximum
Guaranteed Obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under (i) Section 548 of the Bankruptcy Code or (ii) any
state fraudulent transfer or fraudulent conveyance act or statute applied in
such case or proceeding by virtue of Section 544 of the Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations to be avoidable or unenforceable against such Guarantor under such
law, statute or regulation including, without limitation, any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations as may be determined in any case
or proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in Section 23(a)(i), (ii), and (iii), but only to the
extent that the Guaranteed Obligations would otherwise be subject to avoidance
or found unenforceable under the Avoidance Provisions, if any Guarantor is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such

D-10



--------------------------------------------------------------------------------



 



Guarantor with an unreasonably small capital to conduct its business, or cause
such Guarantor to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the Guaranteed Obligations are deemed to have been incurred
under the Avoidance Provisions and after giving effect to the contribution by
such Guarantor, the maximum Guaranteed Obligations for which such Guarantor
shall be liable hereunder shall be reduced to that amount which, after giving
effect thereto, would not cause the Guaranteed Obligations, as so reduced, to be
subject to avoidance or unenforceability under the Avoidance Provisions.
     (c) This Section 23 is intended solely to preserve the rights of the
Collateral Agent and the other Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 23 as against the Collateral Agent or any other Secured Parties that
would not otherwise be available to such Person under the Avoidance Provisions.
     Section 24. Judgment Currency. Each Guarantor’s obligation hereunder to
make payments in the Obligation Currency shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery actually results in the effective receipt by the Secured
Parties of the full amount of the Obligation Currency expressed to be payable
under this Agreement, the Credit Agreement or any other Loan Document, the
Letter of Credit Facility or any other LCF Document, or any Hedging Document, as
the case may be. If for the purpose of obtaining or enforcing judgment against
any Guarantor in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than the Obligation Currency (such other
currency being referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made in accordance with
Section 2.27 of the Credit Agreement.
     Section 25. Automatic Acceleration in Certain Events. Upon the occurrence
of an Event of Default as specified in Section 8.1(h) or 8.1(i) of the Credit
Agreement, all Guaranteed Obligations shall automatically become immediately due
and payable by the Guarantors, without notice or other action on the part of the
Collateral Agent or any other Secured Parties, and regardless of whether payment
of the Guaranteed Obligations by the Borrower has then been accelerated. In
addition, if any event of the types described in Section 8.1(h) or 8.1(i) of the
Credit Agreement should occur with respect to any Guarantor, then the Guaranteed
Obligations shall automatically become immediately due and payable by such
Guarantor, without notice or other action on the part of the Collateral Agent or
any other Secured Parties, and regardless of whether payment of the Guaranteed
Obligations by the Borrower has then been accelerated.
[Signatures Follow]

D-11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            BRISTOW GROUP INC.
      By:           Name:           Title:        

            AIR LOGISTICS, L.L.C.
      By:         Name:           Title:          

            AIR LOGISTICS OF ALASKA, INC.
      By:         Name:           Title:          

            GRASSO CORPORATION
      By:         Name:           Title:          

            GRASSO PRODUCTION MANAGEMENT, INC.
      By:         Name:           Title:          

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]

 



--------------------------------------------------------------------------------



 



            MEDIC SYSTEMS, INC.
      By:         Name:           Title:          

            AIRLOG INTERNATIONAL, LTD.
      By:         Name:           Title:          

D-13

 



--------------------------------------------------------------------------------



 



          SUNTRUST BANK, as
Collateral Agent          
By:
       
 
 
 
Name:    
 
  Title:    

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTY AGREEMENT

      Guarantor(s)   Address      

 



--------------------------------------------------------------------------------



 



ANNEX 1
to
SUBSIDIARY GUARANTY AGREEMENT
     SUPPLEMENT NO. ___, dated as of                     , to the Subsidiary
Guaranty Agreement, dated as of                     , 2006 (the “Guaranty
Agreement”), among BRISTOW GROUP, INC., a Delaware corporation (the “Borrower”),
each of the subsidiaries of the Borrower listed on Schedule I thereto and each
other subsidiary of the Borrower hereafter a party hereto (each such subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”), and SUNTRUST
BANK, a Georgia banking corporation, as collateral agent (in such capacity, the
“Collateral Agent”) on its behalf and on behalf of (a) each of the banks and
other lending institutions (collectively, the “Lenders”) from time to time party
to the Revolving Credit Agreement, dated as of the date hereof, by and among
Borrower, the Lenders, and SunTrust Bank, as Administrative Agent (the
“Administrative Agent”), issuing bank (the “Issuing Bank”) and swingline lender
(the “Swingline Lender”) (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) and (b) JPMorgan Chase Bank, National
Association, as the letter of credit issuing bank (the “LCF Issuing Bank”), and
the other banks and lending institutions (collectively, the “LCF Lenders”) from
time to time party to the Letter of Credit Facility Agreement, dated as of the
date hereof, among Borrower, the LCF Issuing Bank, the LCF Lenders, and SunTrust
Bank, as Administrative Agent (the “LCF Administrative Agent”) (as amended,
restated, supplemented or otherwise modified, the “Letter of Credit Facility”).
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guaranty Agreement, the Credit
Agreement and the Letter of Credit Facility, as the case may be.
     The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit under
the Credit Agreement and to induce the LCF Issuing Bank and the LCF Lenders to
provide a letter of credit facility to the Borrower. Pursuant to the Credit
Agreement and the Letter of Credit Facility, each Significant Subsidiary that
was not a Significant Subsidiary or not a Guarantor on the date of the Guaranty
Agreement is required to enter into the Guaranty Agreement as a Guarantor upon
becoming a Significant Subsidiary. Section 21 of the Guaranty Agreement provides
that additional Significant Subsidiaries of the Borrower may become Guarantors
under the Guaranty Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Significant Subsidiary of the Borrower
(the “New Guarantor”) is executing this Supplement in accordance with the
provisions of the Guaranty Agreement to become a Guarantor under the Guaranty
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit under the Credit Agreement
and to induce the LCF Issuing Bank and LCF Lenders to provide a letter of credit
facility to the Borrower, and as consideration for Loans previously made and
Letters of Credit and LCF Letters of Credit previously issued.
     Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 



--------------------------------------------------------------------------------



 



     Joinder. In accordance with Section 21 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (ii) represents and warrants that the representations and warranties made
with respect to it in the Loan Documents and the LCF Documents are true and
correct on and as of the date hereof. Each reference to a Guarantor in the
Guaranty Agreement shall be deemed to include the New Guarantor. The Guaranty
Agreement is hereby incorporated herein by reference.
     Representations and Warranties. The New Guarantor represents and warrants
to the Collateral Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and that each of this
Supplement and the Guaranty Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.
     Binding Effect. This Supplement shall become effective when it shall have
been executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of the Collateral Agent and the Secured
Parties. Upon the effectiveness of this Supplement, this Supplement shall be
deemed to be a part of and shall be subject to all the terms and conditions of
the Guaranty Agreement. The New Guarantor shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Secured Parties.
     Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE
OF NEW YORK.
     Execution in Counterparts. This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Notices to New Guarantor. All communications and notices hereunder shall be
in writing and given as provided in Section 15 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.
[Signatures Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

              [NAME OF NEW GUARANTOR]
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
      Address:
 
            SUNTRUST BANK, as     Collateral Agent
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Schedule I

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.3
FORM OF NOTICE OF REVOLVING BORROWING
[Date]
SunTrust Bank,
  as Administrative Agent
  for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
     Reference is made to the Revolving Credit Agreement dated as of ______ ___,
2006 (as amended and in effect on the date hereof, the “Credit Agreement”),
among the undersigned, as Borrower, the lenders from time to time party thereto,
and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Revolving Borrowing, and the Borrower hereby requests a Revolving
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Borrowing
requested hereby:

  (A)   Currency1 of Revolving Borrowing:                          (B)  
Aggregate principal amount of Revolving Borrowing2:                          (C)
  Date of Revolving Borrowing (which is a Business Day):                       
  (D)   Interest Rate basis3:                          (E)   Initial Interest
Period4:                          (F)   Location and number of Borrower’s
account to which proceeds of Revolving Borrowing are to be disbursed:
                    

 

1   U.S. Dollars or an Alternate Currency   2   Eurocurrency — Not less than
$1,000,000 or a larger multiple of $1,000,000
Base Rate — Not less than $1,000,000 or a larger multiple of $100,000 subject to
Sections 2.4, 2.14 or 2.23 (d)   3   Eurocurrency Rate Borrowing or Base Rate
Borrowing (U.S. Dollar Revolving Loans only).   4   In the case of Eurocurrency
Rate Borrowing only, which must comply with the definition of “Interest Period”
and end not later than the Revolving Commitment Termination Date.

Exhibit 2.3-1

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

              Very truly yours,
 
            BRISTOW GROUP INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

Exhibit 2.3-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.4
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]
SunTrust Bank,
  as Administrative Agent
  for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
     Reference is made to the Revolving Credit Agreement dated as of
                     ___, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, and SunTrust Bank, as Administrative Agent. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline Loan
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Swingline Loan requested hereby:

  (A)   Principal amount of Swingline Loan1:                          (B)   Date
of Swingline Loan (which is a Business Day)                          (C)  
Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed:                     

     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

              Very truly yours,
 
            BRISTOW GROUP INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

1   Not less than $100,000 and an integral multiple of $50,000.

Exhibit 2.4-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.8
FORM OF CONTINUATION/CONVERSION
[Date]
SunTrust Bank,
  as Administrative Agent
  for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308
Ladies and Gentlemen:
     Reference is made to the Revolving Credit Agreement dated as of ______ ___,
2006 (as amended and in effect on the date hereof, the “Credit Agreement”),
among the undersigned, as Borrower, the lenders named therein, and SunTrust
Bank, as Administrative Agent. Terms defined in the Credit Agreement are used
herein with the same meanings. This notice constitutes a Notice of
Continuation/Conversion and the Borrower hereby requests the conversion or
continuation of a Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Revolving Borrowing to be converted or continued as requested hereby:

  (A)   Revolving Borrowing (or portion(s) thereof) to which this request
applies:                         (B)   Principal amount of Revolving Borrowing
to be converted/continued:                         (C)   Effective date of
continuation/conversion (which is a Business Day):                         (D)  
Interest rate basis of Revolving Borrowing: Choose either [Base Rate Borrowing]
[Eurocurrency Rate Borrowing]     (E)   Interest Period1:

              Very truly yours,
 
            BRISTOW GROUP INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 

1   Only if resulting Borrowing is to be a Eurocurrency Rate Borrowing.

Exhibit 2.8-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(b)(ix)
FORM OF SECRETARY’S CERTIFICATE OF [BRISTOW GROUP INC.]
     Reference is made to the Revolving Credit Agreement dated as of
                    , 2006 (the “Credit Agreement”), among Bristow Group Inc.
(the “Borrower”), the lenders named therein, and SunTrust Bank, as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings. This certificate is being delivered by the undersigned Loan
Party (the “Company”) pursuant to Section 3.(b)(ix) of the Credit Agreement.
     I,                                         , Secretary of the Loan Party,
DO HEREBY CERTIFY that:
     (a) annexed hereto as Exhibit A is a true and correct copy of the
[Certificate of Incorporation] of the Company, certified by the Secretary of
State of the State of [Delaware] on [DATE], which has not been amended,
restated, supplemented or otherwise modified and is in full force and effect on
the date hereof;
     (b) annexed hereto as Exhibit B is a true and correct copy of the [Bylaws]
of the Company as in effect on [Date]1 and at all times thereafter through the
date hereof;
     (c) annexed hereto as Exhibit C is a true and correct copy of certain
resolutions duly adopted by the [Board of Directors] of the Company at a meeting
of said [Board of Directors] duly called and held on [date], which resolutions
are the only resolutions adopted by the [Board of Directors] of the Company or
any committee thereof relating to the Credit Agreement and the other Loan
Documents to which the Company is a party and the transactions contemplated
therein and have not been revoked, amended, supplemented or modified and are in
full force and effect on the date hereof; and
     (d) each of the persons named below is and has been at all times since
[date] a duly elected and qualified officer of the Company holding the
respective office set forth opposite his or her name and the signature set forth
opposite of each such person is his or her genuine signature:

          Name   Title   Specimen Signature
[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]
                 
 
                 
 
                 
 
                 
 
                 

 

1   This date should be prior to the date of the resolutions referred to in
clause (d).

Exhibit 3.1(b)(ix)-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name this ___day of
                    , 2006.

                   
 
      Name
 
      Secretary

     I,                     , [                    ] of the Company, do hereby
certify that                      has been duly elected, is duly qualified and
is the Secretary of the Company, that the signature set forth above is [his/her]
genuine signature and that [he/she] has held such office at all times since
[date].2

                   
 
      Name:
 
      Title:

 

2   This certification should be included as part of the Secretary’s certificate
and signed by one of the officers whose incumbency is certified pursuant to
clause (e) above.

Exhibit 3.1(b)(ix)-2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[Certificate of Incorporation]
Exhibit 3.1(b)(ix)-3

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(b)(xiii)
FORM OF OFFICER’S CERTIFICATE
     Reference is made to the Revolving Credit Agreement dated as of
                    , 2006 (the “Credit Agreement”), among Bristow Group Inc.
(the “Borrower”), the Lenders from time to time party thereto, and SunTrust
Bank, as Administrative Agent. Terms defined in the Credit Agreement are used
herein with the same meanings. This certificate is being delivered pursuant to
Section 3.1(b)(xiii) of the Credit Agreement.
     I,                                         , [                    ] of the
Borrower, DO HEREBY CERTIFY that:
     (a) the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct on and as of the date hereof;
     (b) no Default or Event of Default has occurred and is continuing at the
date hereof; and
     (c) since March 31, 2006, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect.
     IN WITNESS WHEREOF, I have hereunto signed my name this ___day of
                    , 2006.

                   
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1(c)
FORM OF COMPLIANCE CERTIFICATE

     
To:
  SunTrust Bank, as Administrative Agent
 
  303 Peachtree St., N.E.
 
  Atlanta, GA 30308
 
  Attention:                     

Ladies and Gentlemen:
     Reference is made to that certain Revolving Credit Agreement dated as of
August ___, 2006 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Bristow Group Inc. (the “Borrower”), the Lenders named
therein, and SunTrust Bank, as Administrative Agent. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
     The undersigned being the duly elected and acting [chief financial officer]
[treasurer] [controller] of the Borrower, and in such capacity, hereby certifies
to the Administrative Agent and each Lender as follows:
     1. The consolidated financial statements of the Borrower and its
Subsidiaries attached hereto for the fiscal [quarter][year] ended
                     fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as at the end of such fiscal
[quarter][year] on a consolidated basis, and the related statements of [income
cash flows] of the Borrower and its Subsidiaries for such fiscal
[quarter][year], in accordance with generally accepted accounting principles
consistently applied (subject, in the case of such quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes).
     2. The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VI of the Credit Agreement calculated
from the financial statements referenced in paragraph 1 above in accordance with
the terms of the Credit Agreement.
     3. Set forth on Attachment 2, are all Investments made and existing after
the Closing Date, other than Investments in Borrower or any Guarantors (without
regard to any repayments, returns or other distributions with respect to any
Investments existing as of the Closing Date). Attachment 2, lists the amount of
each such Investment, the entity making such Investment, the entity receiving
such Investment, the aggregate amount of all such Investments and a calculation
of the Borrower’s Consolidated Net Tangible Assets, in each case as of the most
recent fiscal [quarter][year] end. In the event that the aggregate amount of
Additional Permitted Investments exceeds 5% of the Borrower’s Consolidated Net
Tangible Assets, Attachment 2 provides a calculation of the Collateral Asset
Value Ratio as of the end of such fiscal period.
Exhibit 5.1(c)-1

 



--------------------------------------------------------------------------------



 



     4. Based upon a review of the activities of Borrower and its Subsidiaries
and the financial statements attached hereto during the period covered thereby,
as of the date hereof, there exists no Default or Event of Default [except as
follows:                     ][describe any Default or Event of Default and any
other actions being taken by the Borrower with respect thereto, all in
reasonable detail].

                       
 
      Name:                  
 
      Title:    

Exhibit 5.1(c)-2

 